Exhibit 10.1

Franchise Agreement – Management Agreement

1. THIS AGREEMENT is made this 13th day of August 2007, by and between
Clearpoint Business Resources, Inc. located at 1600 Manor Drive, Suite 110,
Chalfont, PA 18914 (hereinafter referred to as “Franchisor” or “ClearPoint”) and
TZG Enterprises, LLC, located at 101 Colonel Clayton Drive, Middletown, DE 19709
(hereinafter referred to as “Franchisee” or “You”).

The Parties shall seek to enforce this Agreement as a Franchise Agreement and
shall cooperate with each other and exercise their best efforts to secure any
such required approvals, file any such registrations, or satisfy any such
conditions expeditiously. In the event that the parties mutually determine that
the formal relationship of Franchisor/Franchisee is not practical, the parties
shall follow the specific terms and intent of the Agreement with ClearPoint as
the Company and TGZ Enterprises, LLC as the Service Manager for the Company.

2. CLEARPOINT BUSINESS RESOURCES OVERVIEW

ClearPoint Business Resources, Inc. is a leading Workforce Management Solutions
provider to clients ranging from small businesses to Fortune 500 companies.
Franchisor’s of franchisees and affiliates provide customized temporary staffing
solutions with performance based deliverables, creating increased productivity.
The Company’s services can streamline and optimize the complex processes
involved in the procurement and management of a contingent workforce.
ClearPoint’s proprietary suite of technology provides a cutting human capital
portal that allows companies to manage their workforce in one click. This unique
approach involving their specialized consultant teams puts the Franchisor at the
forefront of the rapidly evolving Human Capital industry. For more information
about ClearPoint, visit http://www.clear-point.com.

3. THE CLEARPOINT PROGRAM AND NETWORK

3(a) Clearpoint Business Resources has developed a unique and distinctive
“Program” which includes the Client Files, Prospect Lists, Materials,
Proprietary Marks, Domain Names, Copyrighted Works, Confidential Information, as
well as certain tools, methods, operational procedures and techniques,
proprietary and other third-party software applications, advertising materials,
promotional programs, recordkeeping and reporting procedures, training, and
knowledge. All components of the Program, existing today or developed by
Franchisee or Franchisor during the term of this Agreement, constitute valuable
trade secrets that are proprietary to Franchisor.

3(b) All components of the Program are provided to Franchisee for the
establishment, development, operation and management of each franchise licensed
under this Agreement.

3(c) The Program is the undisputed property of Franchisor, any component of the
Program may be changed, improved, developed or discontinued by Franchisor from
time to time, Franchisee must adhere to any changes to the Program.

3(d) Ownership of the Confidential Information by Franchisor is derived from the
fact that all business generated during the operation of Franchisee is done
under the Proprietary Marks, the Program, and the training designed and provided
by Franchisor.

3(e) The value of the Program is enhanced by the “Network” which consists of all
of the ClearPoint licensed franchisees and affiliates or offices owned directly
by Franchisor. Franchisee may compete directly with any other franchisee, and
any other Clearpoint Resources franchisee, affiliate or Franchisor owned office
may compete directly with Franchisee, including the solicitation of Clients,
Job-seekers, and Field Employees.

3(f) For the purposes of this Agreement, the Clearpoint Franchisee (the
“Business”) is licensed for the purpose of providing full staffing employment
services. Without limitation, those services include,

 

1



--------------------------------------------------------------------------------

career placements, contract staffing, temp-to-hire placements, and temporary
assignments, as well as all other similar or related staffing products,
services, or activities. The Franchisor is specifically precluded from providing
employee leasing services and technology solutions. The parties hereby agree
that such services are exclusively provided to Clients by Franchisor.

3(g) Any use of the Program, including the Confidential Information and the
Proprietary Marks, other than for the operation of the Business, is a material
breach of this Agreement.

4. AUTHORIZATION FOR PAY/BILL SERVICES BY CLEARPOINT

4(a) Authorization: The Franchisee relationship is primarily with Franchisor;
however, certain duties and obligations contained in this Agreement will be
performed by Franchisee. Franchisee must receive written approval of your plan
to perform Payroll and Billings Operations under this Agreement. Franchisor
authorizes ClearPoint’s Payroll and Billings Operations to perform these duties
and obligations in accordance with the terms of this Agreement. Any changes to
this plan must be pre approved by Franchisor. Generally, the role of Franchisor
will be to fund, process, administer and maintain the accounting of the monies
on behalf of the Franchisee (as detailed in Section 9), and employ Field
Employees to be utilized by Franchisee.

4(b) Employment of Field Employees: Franchisee, Franchisor, and each “Client”
(commonly identified as any individual or entity that uses, or desires to use,
the services of Clearpoint) may under certain federal and state laws,
contemporaneously incur certain employer responsibilities through their
respective day-to-day activities and interaction with the Field Employee. These
activities may result in the Co-employment of a Field Employee. “Co-employment”
means the act of having direct contact with, or control of, a Field Employee.
Therefore, as the facts and circumstances of each action performed by
Franchisee, Franchisor, and/or the Client may warrant, each party may be
required to undertake an employer’s legal duty to the Field Employee. Unless
otherwise required by law, as a result of the affiliation with Franchisor, the
Field Employee services provided through the Business shall be provided by
individuals who are generally employees of Franchisee. In all circumstances,
Franchisee shall be solely responsible for all taxes, wages, and benefits due
Field Employees. Franchisee shall also be solely responsible to ensure
compliance with all laws regarding employment and hiring of Field Employees.
Franchisee agrees to indemnify and hold harmless Franchisor for any and all
claims related to the employment of Field Employees. All Clients who receive
services through the Business shall be Clients of Franchisor. Franchisor shall
retain all right, title and interest in and to all Clients.

 

2



--------------------------------------------------------------------------------

4(c) Reasons to Refuse Services: Franchisor reserves the right, in our sole
discretion, to refuse to:

(1) Allow Franchisee to employ any individual referred by Franchisee as a Field
Employee who does meet the qualifications and standards specified by Franchisor
in the Materials or who does not meet Federal, state, or local minimum hiring
requirements,

(2) allow Franchisee to dispatch a Field Employee to any job assignment due to
any adverse economic or safety reasons, or any reason that would violate a Field
Employee’s rights under federal law,

(3) provide Field Employees to a Client who has not made timely payments to
Franchisor;

(4) enter into an agreement with a Client if the anticipated Gross Margin with
respect to that agreement would not fairly compensate Franchisor for providing
Franchisor related services; or

(5) at the sole discretion of the Franchisor, allow Franchisee to provide Field
Employees to a Client if Franchisee fail to perform credit checks or if we deem
a Client to be a high credit risk.

5. THE CLEARPOINT LICENSE RELATIONSHIP

5(a) Grant: In reliance on the representations, warrants, acknowledgements,
promises and covenants Franchisee makes in this Agreement, Franchisor grants
Franchisee a nonexclusive license to use the Clearpoint Property solely for the
purpose of operating each Business identified in Attachment 2. In turn,
Franchisee accept the rights and obligations contained in this Agreement and
Franchisee agrees to comply with all terms and provisions contained in this
Agreement.

5(b) Term: The initial term of this Agreement begins on the Effective Date and
will not exceed 99 years. In addition, every ten years the Parties shall engage
in the 10 Year Renewal Process set forth in Section 13.

5(c) Granted Territory and Minimum Performance Requirements:

(1) If the parties agreed to designate a “Granted Territory” (as detailed on
Attachment 2), then Franchisee must establish Franchisee first Location within
that Granted Territory. If the parties agree not to identify a Granted
Territory, then Franchisee must establish Franchisee first Location at a site
approved by Franchisor in accordance with subsection 6(b) below.

(2) The terms of this Agreement provide for operating multiple Business
locations. During the term of this Agreement, if Franchisee desires to expand
Franchisee existing operations, and Franchisee meets Franchisors then-current
criteria to expand, Franchisor will determine whether or not the new location
must be established within the Granted Territory or elsewhere.

(3) It is agreed by the parties that the grant of the Granted Territory rights
is specifically conditional on Franchisee successful market penetration of the
Granted Territory. It is understood that if during any given annual period
during the term of this Agreement Franchisee fails to achieve the “Minimum
Performance Requirements” set forth on Attachment 2, Franchisor will provide
Franchisee with Franchisors written notice that Franchisor elect to either:

(i) give Franchisee the opportunity to pay Franchisor the amount equal to the
shortfall between the Royalty payments actually paid by Franchisee and the
then-required Minimum Performance Requirement figure thus enabling Franchisee to
retain Franchisee rights to the Granted Territory, or

(ii) rescind your Granted Territory rights, at which time Franchisor is no
longer restricted from establishing other ClearPoint businesses (whether
franchised or company-owned) within

 

3



--------------------------------------------------------------------------------

the Granted Territory, regardless of proximity to any Business already
established within the Granted Territory.

 

4



--------------------------------------------------------------------------------

(i) Limited On-Site Services: Franchisor, or another of Franchisor’s
franchisees, may, from time to time, provide limited on-site services to a
single on-site client within the Granted Territory. All on-site services are
strictly limited to the needs of the specific on-site client and may not service
other Clients in the granted Territory. Once the on-site services are no longer
required, all on-site personnel must be removed from the on-site client’s
facility within the time period specified by the on-site client following the
stop in services.

(ii) Clearpoint Acquisition: In the event Franchisor (whether directly or
through Franchisor’s subsidiaries or affiliates) acquire a multi-location
staffing business from an unrelated third-party that happens to have one or more
locations within the Granted Territory, Franchisor may at Franchisors sole
option either (a) operate the acquired businesses using the Proprietary Marks,
(b) operate the acquired businesses under any other trade name or mark selected
by Franchisor, or (c) provide Franchisee the opportunity to purchase and operate
one or more of the acquired businesses located within the Granted Territory.

(iii) Major Account Client: If during the term of this Agreement Franchisor
initiates a major account program that requires servicing Clients located in the
Granted Territory Franchisor may either (a) perform the services Ourselves, or
(b) offer Franchisee the opportunity to perform the services as required by the
related Major Account agreement, or (c) authorize another Clearpoint franchisee
or third-party to perform the services.

(4) Franchisor is not restricted from developing business within the Granted
Territory if Franchisee does not retain Franchisee rights (or in those instances
that apply to the exceptions above). Further, Franchisor is not restricted from
establishing ClearPoint businesses (or other similar staffing businesses)
outside the Granted Territory. Franchisor may establish such businesses under
the Proprietary Marks or any other marks Franchisor designates. The established
businesses may be operated or franchised by Franchisor from sites anywhere in
the world, and regardless of proximity to a specific ClearPoint office.

5(d) Use of Franchisor Property: Franchisee is hereby licensed to use the
Clearpoint Property solely in accordance with this Agreement and in the manner
prescribed by Franchisor either in the Materials or by Franchisors written
instructions to Franchisee. Franchisor may change, modify, develop, or
discontinue components of the Clearpoint Property from time to time. The
“Clearpoint Property” includes the following:

(1) The Program.

(2) The “Proprietary Marks” including the service marks CLEARPOINT ,
CLEARPOINTSEARCH, the descriptive phrases CLEARPOINT RESOURCES, CLEARPOINT
Technical Services and CLEARPOINT Information Services, and such other trade
names, trademarks, and service marks as Franchisor may designate (or substitute)
for Franchisee use in connection with the operation of the Business.

(3) The “Domain Names” including the Internet domain name www.clear-point.com
(and all other Domain Names registered by Franchisor or Franchisor’s affiliates)
and any other domain names that may be utilized by Franchisor. Franchisee must
use the Domain Names in conjunction with the identifier Franchisor assign to
Franchisee.

(4) The “Materials”, (whether written or electronic) include without limitation
manuals, written directives and policy statements, Copyrighted Works, forms,
reports, audio or video tapes, all virtual classroom programs, forms of
electronic storage media, software applications and Internet web pages (whether
owned or licensed by Franchisor). Franchisor may, at Franchisors sole option,
modify the Materials from time to time, and Franchisee must adhere to such
changes.

(5) The “Copyrighted Works”, includes all Materials containing the copyright
identification CLEARPOINT, as well as all other Materials entitled to the
protection of the copyright laws.

(6) All Confidential Information owned, licensed or sublicensed by Franchisor or
delivered

 

5



--------------------------------------------------------------------------------

to Franchisee in confidence, including information developed by the parties
during the term of this Agreement.

(7) All “Service Files” which consist of any and all the information concerning
any Client or potential Client, any job opening from a Client or potential
Client, and resumes, applications, and any other related information concerning
the following individuals:

(i) any “Job-seeker” who is generally identified as an applicant who seeks out
Clearpoint Resources, with respect to self-employment, or temporary employment
by others; and

(ii) any “Field Employee” who is generally identified as a Job-seeker who
becomes a Field Employee at the time Franchisee sells his/her services to one or
more Clients; and

(8) The goodwill associated with and symbolized by each component described in
this subsection 5(d), and all improvements, enhancements, additions and
modifications to any of them.

(9) All “accounts” resulting from the processing of Billings in accordance with
Section 9 of this Agreement.

5(e) Ownership of the Clearpoint Property:

(1) Franchisor’s ownership of the Clearpoint Property is undisputed. Franchisee
shall not contest the validity of Franchisors rights in the Clearpoint Property
or take any action that would prejudice or interfere with the validity of
Franchisors rights with respect to the Clearpoint Property.

(2) Except with regard to Franchisee right to use the Clearpoint Property in
accordance with the terms and conditions of this Agreement nothing in this
Agreement shall give Franchisee (or any related party to Franchisee) any rights,
title, or interest in or to the Clearpoint Property.

(3) Any unauthorized use of the Clearpoint Property by Franchisee shall
constitute an infringement of Franchisors rights in the Clearpoint Property and
is a material default of this Agreement.

(4) Franchisee shall execute and provide to Franchisor all documents and
information Franchisor reasonably request to fully vest and protect Franchisor’s
right, title and interest in the Clearpoint Property.

5(f) Identifying the Program:

(1) Clearpoint reserves the right to issue specifications and guidelines as are
reasonably necessary to preserve Franchisors rights in and to the Proprietary
Marks and Domain Names. Franchisee must adhere to these specifications and
guidelines.

(2) If the current Proprietary Marks or Domain Names can no longer be used
Franchisor may discontinue, modify, substitute or add to the Proprietary Marks
or Domain Names for the benefit of the Program. Upon Franchisee’s receipt of
Franchisor’s written notice, Franchisee must, at Franchisee’s expense, comply
with such change. Franchisee agrees to consistently adhere to Franchisor’s
instructions concerning the use of the Proprietary Marks and Domain Names.

(3) Franchisor may inspect Franchisee operations from time to time and will
advise Franchisee of any deficiencies concerning Franchisee non-compliance with
the Program identification at the Business. Upon notification of such
deficiencies, Franchisee must conform Franchisee operations accordingly.
Franchisee’s failure to comply with Franchisors instructions is a material
breach of this Agreement.

5(g) Identification for Advertising and Marketing Purposes: Franchisee must
identify itself as a Clearpoint franchisee as Franchisor prescribed or approved
by Franchisor. Franchisee may not use the Proprietary Marks with any prefix,
suffix, or additional words, symbols, marks, or punctuation that have not been
approved by Franchisor. If the law requires different or additional
identification, Franchisee may

 

6



--------------------------------------------------------------------------------

use the Proprietary Marks only with modifications that Franchisor designates in
writing to Franchisee. Franchisee may not use any corporate, partnership,
fictitious, trade, domain or other name without Franchisors prior written
approval.

5(h) Identification as an Independent Contractor.

(1) This Agreement does not create a fiduciary relationship between Franchisee
and Franchisor. Nothing in this Agreement is intended to make either party an
agent, legal representative, subsidiary, joint venturer, partner, employee, or
servant of the other for any purpose whatsoever.

(2) Franchisee must hold itself out to the public as an independent contractor
operating according to a franchise license from Franchisor. Franchisee must
exhibit a notice in a conspicuous place at each Business to inform the public
that Franchisee is operating independently as a franchisee of ClearPoint.
Franchisor reserves the right to specify in the Materials the content and form
of Franchisee notice.

(3) nothing in this Agreement authorizes Franchisee to enter into any contract,
agreement, lease, warranty or representation by using Franchisors name, except
as a doing business as (d/b/a) identifier (for example, John Doe Corporation,
dba Clearpoint Resources). Franchisee can not legally bind Franchisor to incur
any debt or obligations, and Franchisor shall not assume any liability, or be
deemed liable under this Agreement as a result of any action by Franchisee to
attempt to do so. Franchisee may not execute any written agreement with a Client
that imposes an indemnification of any nature by Franchisor. Should Franchisee
enter into any such agreement, the agreement shall be void against Franchisor
and will constitute an event of default under this Agreement.

(4) Franchisor shall not be liable for any act or omission by Franchisee in
operating the Business or for any claim or judgment arising from such acts or
omissions.

5(i) Associated Goodwill: Any and all goodwill associated with, and identified
by, the Proprietary Marks and Domain Names (including goodwill arising from
Franchisee use of them) inures directly and exclusively to Franchisors benefit
and is Franchisors property. Upon expiration (without renewal) or termination of
this Agreement, no monetary amount shall be attributable to the goodwill
associated with Franchisee use of the Clearpoint Property, or Franchisee
activities under the Program.

5(j) Future Development of the Clearpoint Property: Any improvements,
enhancements, advertising or public relations programs, marks, domain names,
inventions, or modifications of the Clearpoint Property developed or adopted by
Franchisee during the term of this Agreement (even if not authorized by
Franchisor) which relates in any way to the operation of the Business, shall be
Franchisors exclusive property. Franchisee hereby disclaims any right, title or
interest therein. Franchisee must immediately disclose to Franchisor any such
future development designed by Franchisee. If Franchisor, at Franchisors
expense, elects to file for patent, copyright, domain name registration or
similar protection concerning the future development, Franchisee must execute
the documents and provide Franchisor with any information Franchisor may
reasonably request in order to perfect the filing.

5(k) Services Rendered: Any services Franchisee renders using the ClearPoint
Property must conform to the standards of quality specified or approved by
Franchisor.

5(l) Internet Services: As long as Franchisor provides an Internet presence for
Franchisee, Franchisee may not independently establish an Internet presence in
any manner. However, should Franchisor cease to provide Franchisee with Internet
service, upon obtaining Franchisor’s prior written consent, Franchisee may do
so.

5(m) notice of Legal Action and Indemnification:

(1) YOU AGREE, AT ALL TIMES AND AT YOUR EXPENSE, TO DEFEND, INDEMNIFY AND

 

7



--------------------------------------------------------------------------------

HOLD HARMLESS US, OUR AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, AND
DESIGNEES, AND THEIR RESPECTIVE MANAGERS, MEMBERS, OFFICERS, AGENTS, AND
REPRESENTATIVES (COLLECTIVELY REFERRED TO AS THE “INDEMNITEES”) FROM ALL LOSSES
AND EXPENSES INCURRED IN CONNECTION WITH ANY ACTION, SUIT, ALTERNATIVE DISPUTE
RESOLUTION, ARBITRATION, PROCEEDING, CLAIM, DEMAND, INVESTIGATION, FORMAL OR
INFORMAL INQUIRY, OR ANY SETTLEMENT THEREOF (COLLECTIVELY REFERRED TO AS
“ACTION”) WHICH ARISES OUT OF OR IS BASED UPON YOUR OWNERSHIP OR OPERATION OF
THE BUSINESS, INCLUDING CLAIMS RELATED TO THE EMPLOYMENT OF YOUR STAFF
EMPLOYEES. THIS OBLIGATION TO INDEMNIFY AND DEFEND US SHALL APPLY EVEN IN THE
EVENT OF THE NEGLIGENCE OF OR CLAIM OF NEGLIGENCE AGAINST INDEMNITEES.

(2) SPECIFICALLY EXCLUDED FROM THE INDEMNITY GIVEN ABOVE IS ANY LIABILITY
ARISING SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF INDEMNITEES
(EXCEPT TO THE EXTENT THAT SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IS
ATTRIBUTED OR IMPUTED BY REASON OF ANY ACT OR OMISSION BY YOU).

(3) For the purpose of this Agreement the term “losses and expenses” shall,
without limitation include, all losses, compensatory, exemplary or punitive
damages, fines, charges, costs, expenses, lost profits, attorneys’ fees,
experts’ fees, court costs, settlement amounts, judgments, arbitration awards,
compensation for damages to Franchisors reputation and goodwill, costs of or
resulting from delays, financing, costs of advertising material and media time
or space, including costs of changing, substituting or replacing same, and all
expenses for recall, refunds, compensation, public notices and other such
amounts incurred in connection with the matters described.

(4) As soon as Franchisee are aware of any Action Franchisee must immediately
give Franchisor notice of such Action. At Franchisee expense and risk,
Indemnitees may elect to assume the defense of any Action; however, under no
circumstance are Indemnitees obligated to undertake the defense of any Action.
Such an undertaking by Indemnitees shall in no manner diminish Franchisee
obligation to indemnify Indemnitees and to hold them harmless. Franchisee
acknowledge that Franchisee have no authority to accept any service of process
on behalf of any of the lndemnitees.

(5) Franchisor may, at any time and with such notice as Franchisor deems
appropriate, offer, order, consent or agree to settlements or take such other
remedial or corrective actions Franchisor deems expedient with respect to any
Action if, in Franchisors sole judgment, there are reasonable grounds to believe
that any of the acts or circumstances enumerated in this subsection 5(m) have
occurred, or that any act, error, or omission of Yours may result directly or
indirectly in damage, injury or harm to any person or any property. All losses
and expenses incurred under this subsection 5(m) shall be chargeable to and paid
by Franchisee regardless of any action, activity or defense undertaken by any
Indemnitees or the subsequent success or failure of such actions, activity or
defense.

(6) Indemnitees do not assume any liability whatsoever for acts, errors, or
omissions of those with whom Franchisee may contract, regardless of the purpose.
Franchisee shall hold harmless and indemnify Indemnitees for all losses and
expenses that may arise out of any acts, errors or omissions regarding such
third parties.

(7) Under no circumstances shall Indemnitees be required or obligated to seek
recovery from third parties or otherwise mitigate their losses in order to
maintain a claim against Franchisee. The failure to pursue such recovery or
mitigate loss will in no way reduce the amounts recoverable by Indemnitees from
Franchisee.

(8) Provisions of this subsection 5(m) shall continue in effect after the
expiration or termination of this Agreement for any and all Actions that accrued
during the term of this Agreement.

 

8



--------------------------------------------------------------------------------

5(n) Infringement and Franchisor’s Related indemnification:

(1) Should Franchisee become aware that a suspected unauthorized third party is
using the Proprietary Marks (or any variant thereof), Franchisee must
immediately notify Franchisor of the facts relating to the alleged infringement.
Upon receipt of Franchisee notice, Franchisor shall, in Franchisor’s sole
discretion, determine whether or not Franchisor will take any action concerning
the alleged infringement. Franchisee shall have no right to make any demand or
prosecute any claim related to such infringement.

(2) Franchisee must notify Franchisor immediately of any claim against
Franchisee alleging that Franchisee use of the Proprietary Marks constitutes an
infringement of someone else’s rights. So long as Franchisee have complied with
the Program, Franchisor agrees to indemnify and hold Franchisee harmless against
any liability assessed against Franchisee in favor of the claimant, including
Franchisee reasonable costs of defending the claim. Franchisor will not be
liable for any other damages, costs, expenses or for any loss of profits or
business opportunities or incidental or consequential damages of any kind
relating to any such claim. Franchisor reserve the right to defend, compromise
and settle any such action and if Franchisor do undertake Franchisee defense,
Franchisor will not be responsible for the cost of any independent counsel
Franchisee retain. Franchisor shall have no obligation to defend or indemnify
Franchisee pursuant to this subsection 5(n) if the claim, suit or demand against
Franchisee arises out of or relates to Franchisee use of the Proprietary Marks
in violation of the terms of this Agreement.

7. TRADE SECRET/CONFIDENTIAL INFORMATION

7(a) Trade Secret: The Confidential Information is not a matter of common
knowledge in the trade, is generally not available except through time consuming
and costly processes, and gives Franchisee and Franchisor an advantage over
other staffing businesses. Therefore, Franchisee acknowledges and agrees that
the Confidential Information, whether currently in existence or hereafter
acquired, constitutes a trade secret of ClearPoint.

7(b) Confidential Information: The following information, without limitation,
constitutes the “Confidential Information”:

(1) the Clearpoint Property, the Materials; the Program, Service Files content,
Field Employee and/or Staff Employee information obtained through the operation
of the Business (whether past, present or prospective);

(2) any information regarding any individual who has a reasonable expectation of
privacy and/or which was disclosed to Franchisee, the Client, the Business
and/or Franchisor in confidence;

(3) any additional information regarding any Client, including, but not limited
to, personal information on the various contact persons, contact telephone
numbers, personnel needs, fringe benefits, hiring practices, time lines and
budgets, policies, goals and plans, usage of Field Employees, Client pricing for
various services and types of Field Employees, fees, profit margins, credit
history, existing or prospective Job-orders and Client agreements and all other
dealings with Franchisee, the Business and/or Franchisor,

 

9



--------------------------------------------------------------------------------

(4) any information regarding Franchisee business operations and practices under
the Program, including pricing and cost codes, marketing techniques, strategic
business plans and market research studies, promotional ideas, operating
reports, placement registers, and accounts receivable;

(5) any information, including a formula, pattern, compilation, program, device,
method, technique, or process that derives independent economic value, actual or
potential, for which reasonable efforts are used to maintain its secrecy, and
which is not generally known to the public or readily ascertainable by proper
means by other persons who can obtain economic value from its disclosure or use;
and

(6) any other information known by Franchisee or used in the Business that could
give Franchisee an advantage over competitors that is not disclosed to the
public by Franchisor or that is not generally known to the public.

7(c) Non-Disclosure of Confidential Information: Franchisee and Franchisee
Principal Owners acknowledge that any use of the Confidential Information other
than for the operation of the Business is a material breach of this Agreement
and constitutes an unfair business practice. Franchisee agrees that during the
term of this Agreement, Franchisee will institute thorough and effective
measures to protect and preserve the confidentiality of the Confidential
information. Franchisee agrees that Franchisee will not (1) disclose the
contents of the Confidential Information to unauthorized persons; (2) allow any
written Confidential Information to leave the Location; (3) copy or use the
Confidential Information for any purpose other than as permitted by this
Agreement; or (4) disclose, use or misappropriate the Confidential Information.
Franchisee further agrees to adhere to these terms after the expiration (without
renewal) or termination of this Agreement.

7(d) Protection of Confidential Information:

(1) Franchisee will require Franchisee Manager, Staff Employees and/or agents or
other third parties who will have access to the Confidential Information to
execute a “Confidentiality Agreement” in the same form as Attachment 4 to this
Agreement. Franchisee must advise such persons that the Confidentiality
Agreement contains covenants against unfair trade practices and that execution
of the Confidentiality Agreement is a prior condition of employment and/or
association with Franchisee.

(2) All officers, directors, spouses, and other third parties Franchisor
designates who are not required by Franchisor to execute this Agreement but whom
Franchisor have a reasonable expectation will have access to Confidential
Information must execute a Confidentiality Agreement.

(3) Franchisee must forward a copy of each executed Confidentiality Agreement to
Franchisor for Franchisors records. Franchisee and Franchisee Principal Owners
may not reveal any Confidential Information to any individual in the absence of
a written obligation from such person not to misuse or disclose the Confidential
Information, Franchisee agrees to consistently and uniformly enforce the
Confidentiality Agreement.

8. OPERATION OF THE BUSINESS

8(a) Compliance With Law and Program: Franchisee must strictly follow the
Program and comply with all applicable federal, state and local laws,
regulations, ordinances, codes, and guidelines.

8(b) Initial Marketing Campaign: Within the first 90 days following the opening
of the Business, Franchisee must, at Franchisee cost, conduct an aggressive
initial marketing campaign to promote the entrance of the Business into the
local market. Franchisor will provide Franchisee with the basic components of
advertising and promotional materials to assist Franchisee in this endeavor. If
Franchisee desires to use Franchisee own materials Franchisee may do so after
obtaining Franchisors written consent.

 

10



--------------------------------------------------------------------------------

8(c) Treatment of Personnel: With respect to the operation of each Business,
Franchisee agrees to take all steps necessary to ensure that all Job-seekers,
Field Employees, and Staff Employees are treated fairly, equally, and with
dignity and respect, as required under the Materials and under applicable laws
prohibiting discrimination and harassment, or any other illegal basis concerning
the hiring, compensation, supervision, safety, training, discharge, dispatching,
or referral for placement of such persons.

8(d) Required insurance:

(1) Except for the insurance Franchisor charges to Franchisee through our
processing billing group concerning the Field Employees and the services
provided through the Business; Franchisee must procure and maintain the
following coverage as required by the Materials: (i) crime/fidelity bond, (Ii)
commercial general liability, (ill) worker’s compensation, (iv) errors and
omission, (v) employment practices liability, (vi) medical malpractice liability
(if Franchisee Intend to provide certain medical services), (vii) professional
liability (if Franchisee intend to provide certain professional services) and
(viii) any other insurance Franchisor deem necessary (collectively the
“Insurance”) to protect Franchisee and the Indemnitees against any demand or
claim with respect to personal injury, death or property damage, as well as any
loss, liability or expense arising or occurring in connection with the Business.

(2) The deductible on any Insurance policy may not exceed $2,500 without
Franchisors prior written approval, The Insurance shall be underwritten by
insurance companies holding a Best’s Rating of not less than B+; Class VI, and
shall be in forms acceptable to Franchisor, The insurance provider must name
Franchisor as an additional insured, and the coverage must conform to the
minimum amounts and special provisions described in the Materials. Franchisor
may modify these insurance requirements from time to time to meet current
industry needs and/or governmental regulations, and Franchisee must comply with
such change.

(3) At least 30 days prior to opening the. Business, Franchisee shall provide to
Franchisor a certificate of insurance or other documents required by the
Materials evidencing the required coverage. Franchisee must provide Franchisor
with a new certificate of insurance every year at least 30 days prior to the
expiration of any required coverage. All Insurance shall expressly provide for
no less than 30 days’ advance written notice to Franchisor to inform Franchisor
of any event of a material alteration to the Insurance, or cancellation of the
insurance.

(4) Should Franchisee, for any reason, fail to procure or maintain the
Insurance, Franchisor has the right and authority (however not the obligation)
to immediately procure the Insurance. Franchisor will charge Franchisors related
costs to Franchisee, together with Franchisors reasonable incurred expenses and
may deduct them from Franchisee Distribution Account. If Franchisee Distribution
Account has a negative balance, upon receipt of Franchisors notice to
Franchisee, Franchisee shall immediately reimburse Franchisor for Franchisors
costs, These remedies shall be in addition to any other remedies Franchisor may
have at law or in equity.

(5) If you elect to enter into an arrangement to lease Franchisee Staff
Employees, Franchisee are responsible for obtaining a certificate of insurance
from the leasing company evidencing the same level of coverage as would be held
by Franchisee if Franchisee did not lease Franchisee Staff Employees. The
leasing company must also provide an indemnification of the Indemnitees.

(7) The insurance shall include a waiver of subrogation in favor of Franchisor,
and Franchisors affiliates and subsidiaries. All public liability and property
damage policies shall contain a provision that Franchisor, Franchisors agents,
or Field Employees, are entitled to recover any loss by reason of Franchisee
negligence or the negligence of Franchisee agents, Franchisee Staff Employees,
or other Field Employees.

 

11



--------------------------------------------------------------------------------

8(e) Insurance Programs: Although not required to do so, Franchisor may
establish programs for the Network for any type of insurance coverage required
at any time for the Business. If Franchisor does establish such programs,
Franchisor may, in Franchisors sole discretion, require Franchisee to enroll and
participate in the programs.

8(f) Full Time Management: Franchisee shall at all times have the Business
managed by a Manager (whether a Principal Owner or otherwise) who will maintain
a presence at the Location and who will devote full time, energy, and best
efforts to the management, promotion, and growth of the Business.

8(g) Submission of Reports: Franchisee shall, at Franchisee expense, provide to
Franchisor all documents and information Franchisor deem necessary to implement
and maintain this Agreement. With respect to each Location developed under this
Agreement, Franchisee must submit to Franchisor the marketing, financial and/or
other designated reports Franchisor requires. Such information must be submitted
in the manner, form, time frame and content prescribed by Franchisor in the
Materials. Franchisor has the right to electronically collect this information
and/or in turn, require Franchisee to submit this information electronically to
Franchisor.

8(h) No Other Business Conducted at Location: Franchisee must ensure that no
business other than the Business is conducted at the Location. Franchisee may
not allow the impression of a physical or operational connection with any other
business.

8(i) Compliance with Materials: Franchisee shall, at Franchisee’s expense,
comply with the standards and requirements stated in the Materials (as modified
from time to time), including without limitation:

(1) utilization of new technology in the operation of the Business,

(2) office decor, furniture, fixtures, electronic, mechanical and communications
equipment, business forms, and advertising materials from the sources Franchisor
designate,

(3) use of motivation and recognition programs, annual planning sessions, and
format marketing plans, including a grand opening campaign for each Business
licensed under this Agreement,

(4) levels and type of Staff Employees necessary to properly penetrate the
market and grow market share, and the use of Staff Employee Confidential
Agreements, training and improvement programs,

(5) treatment of Job-seekers and the hiring and dispatching of Field Employees,
and

(6) compliance with national programs, such as Client satisfaction guarantees,
special hours incentive pay, holiday pay, vacation pay, referral payments, and
Co-op Splits.

8(j) Modernization: Except for the 12 month period immediately prior to the
Scheduled Expiration Date, Franchisor may, during the term of this Agreement,
require Franchisee to modernize, at Franchisee expense, all or part of
Franchisee Business operations (including the assets at each Location) for the
purpose of complying with Franchisors then-current electronic hardware,
software, and/or Internet standards and specifications, If any component of the
up-dated modernization requires additional training, Franchisor will identify
the individual(s) required to attend such training, and Franchisee will, at
Franchisee cost, insure that they attend the required training.

9. DISTRIBUTION ACCOUNT AND PROCESSING.

9(a) Distribution Account: Franchisor’s processing billing group will maintain
Franchisee “Distribution Account”, which includes without limitation the
administration of Credits and Charges related to the Business in accordance with
the Materials and the summary provided below. Franchisee is not entitled to any
distribution payments on Billings processed after termination or expiration
(without renewal) of this Agreement. Franchisee understands and agrees that
Franchisee is financially responsible for all

 

12



--------------------------------------------------------------------------------

Charges, each of which will be deducted from the Distribution Account. The
following summary of typical Credits (denoted with a “+”) and Charges (denoted
with a”-”) is provided far demonstrative purposes:

 

Typical Items Credited to the Distribution Account include:

     + Career Billings    + Expense Reimbursements    + Temporary Help Billings
+ Conversion Fees    + Miscellaneous Adjustments    + temp-to-hire Billings
+ Credits    + Miscellaneous Billings   

Typical items charged to the Distribution Account include:

     -Ad Fund contributions    -Co-op Splits    -Payroll -Bad Debt Reserve   
-Garnishments    -Payroll Costs -Benefits    -Insurance Costs    -Royalties
-Chargebacks    -interest    -Unemployment Costs -Client Refunds   
-Miscellaneous Adjustments   

(1) “Credits” include without limitation, Billings charged to Clients for
Temporary Help Billings, Conversion Fees, Expense Reimbursements, temp-to-hire
Billings, and Career Placement Billings as defined below:

(i) “Billings” individually and collectively refers to all charges to Clients
which without limitation include:

(a) “Temporary Help Billings” means fees charged for (1) Field Employees and/or
temporary contract workers services (whether on or off site from the Client’s
premises), (2) payroll services, and (3) temporary outsourcing,

(b) “Conversion Fees” means the fees charged to the Client for the conversion of
the Field Employee to the Client’s payroll or another staffing business;

(c) “Expense Reimbursement” means a Field Employee’s job related costs (I.e.,
meals, parking, travel allowances, supplies, equipment, mileage, and other
similar or related items);

(d) “temp-to-hire Billings” means the fees charged for the placement of a Field
Employee with the intent to become an employee of the Client at a later date;

(e) “Career Placement Billings” means the fees charged for (1) helping
Job-seekers obtain long term employment or self-employment, (2) Field Employee
and Job-seeker testing, training,. counseling and/or consulting services,
(3) Client counseling and/or consulting services, (4) resume consultation,
preparation, processing and distribution, (5) outsourcing, outplacement, or
business opportunity services, (6) employment related software sales,
(7) Client, Field Employee and/or Job-seeker promotional programs, (8) check
cashing services for Clients, Field Employees and/or Job-seekers, (9) co-op
activities, (10) employment related publications and/or book sales, and (11) all
other similar or related products or services.

(2) “Charges” shall include amounts charged for:

(i) “Payroll” resulting from the Field Employees’ gross wages, including
bonuses, commissions and any other form of compensation;

(ii) “Payroll Costs” for (a) federal withholding, FICA, and state withholding,
(b) state unemployment and unemployment consulting fees, (c) local taxes of any
type or kind, and (d) amounts allocated or charged by Franchisor for the
unemployment claims experience of the Field Employees submitted by Franchisee
for processing as well as the Program in general;

 

13



--------------------------------------------------------------------------------

(iii) “Insurance Costs” resulting from expenses incurred by Franchisor for
(a) obtaining commercial general liability, umbrella, errors and omissions,
crime/bond, and employment practices liability insurance coverage or any other
coverage Franchisor deem appropriate related to the Field Employees, (b) any
retention assumed by Franchisor for worker’s compensation, (c) deductibles or
defense costs, in connection with such policies or their administration,
(d) obtaining insurance on Field Employees, including residual market loads and
any fees or costs related to the number of claims and loss experience of the
Field Employees submitted by Franchisee for processing, (e) the cost of
administering and implementing the insurance program, including brokerage and
consulting expenses, overhead, and travel expenses, (f) claims handling fees and
legal fees related to such claims, (g) charges for misclassification of Field
Employees for worker’s compensation reporting and charge purposes, and (h) taxes
and any other related fees or costs;

(iv) Royalty payments due Franchisor with regard to Temporary Help Billings,
temp-to-hire Billings, Career Placement Billings, Conversion Fees, and/or any
related Receipts. For the purpose of this Agreement, “Receipts” means all money
and other valuable consideration, including barter, received during or after the
term of this Agreement by Franchisor, Franchisee, Franchisee Staff Employees,
collection agents, or other assignees, as revenue generated by the operation of
the Business. The parties further agree that any Receipt represented by
consideration other than money shall be given their fair market value as
Franchisor may reasonably determine;

(v) Ad Fund contributions due to the promotional fund established by Franchisor
to promote the Network;

(vi) “Chargebacks” which include without limitation Billings that (a) are
repudiated in whole or in part by a Client; (b) produce a negative Gross Margin;
(c) remain unpaid for 67 days after the respective invoice date, (d) are
uncollected at the time of termination or expiration (without renewal) of this
Agreement, and (e) are the result of the additional amounts due if the Client is
classified as a high credit risk or the Clients unpaid Billings exceed
Franchisors credit limits;

(vii) “Interest” at the rate of 1% per month.

(viii) “Adjustments” include without limitation amounts charged to the
Distribution Account for items such as (a) bank wire transfer fees,
(b) overnight courier packages, (c) stop payment check charges, (d) manual check
charges, (e) non-sufficient fund charges, (f) Payroll error adjustments, (g) UCC
recording fees or other similar filing fees, (h) credit reports and other credit
or collection services Franchisor deem appropriate, (i) other collection costs,
(j) any adjustments to Payroll Costs, (k) Electronic Data Interchange “EDI”,
(l) any special program offered by Franchisor in which Franchisee voluntarily
participate, (m) garnishments, and (n) any other charges to the Distribution
Account;

(ix) “Client Refunds” amounts related to service guarantees, billing errors,
Client dissatisfaction, or items Franchisor may otherwise authorize by the
Materials;

(x) “Co-op Splits” amounts related to Franchisee agreement to co-operate with
other franchised or company-owned Clearpoint offices or other third-party
personnel companies where the parties agree to a split of the Receipts for
services provided cooperatively to Clients;

(xi) “Benefits” include without limitation amounts represented by salaries and
charges to the Distribution Account for (a) disability insurance, (b) health
insurance, (c) special hours incentive pay, (d) holiday pay, (e) vacation pay,
(f) 401 k contributions, if applicable, and (g) any other benefits now or
hereafter deemed mandatory or necessary by Franchisor;

(xii) “Unemployment Costs” resulting from prior unemployment claims during the
applicable state law base period assumed by Franchisor including without
limitation (a) Franchisors costs related to the number of claims and the loss
experience for the Field Employees submitted by Franchisee for processing;
(b) Franchisors cost of administering and implementing the merit Program,
including consulting expenses and overhead, (c) claims handling fees and legal
fees related to such

 

14



--------------------------------------------------------------------------------

claims; and (d) any other related fees or costs;

(xiii) “Bad Debt Reserve” is a reserve our Payroll and Billing Operations
maintains in Franchisee Distribution Account that is intended to assist
Franchisee in covering un-collectable accounts that have a very high potential
of never being collected, such as in the event a Client files for bankruptcy
protection. They will deduct .2% of the Temporary Help Billings collected weekly
and hold in Franchisee Bad Debt Reserve. The Bad Debt Reserve will accrue over
time to a maximum of 1.2% of Franchisee trailing 52 weeks of Billings. In
addition, within 90 days following the expiration (without renewal) or
termination of this Agreement Franchisor will remit to Franchisee the balance of
Franchisee Bad Debt Reserve (minus the negative balance, if any, of Franchisee
Distribution Account at that time);

(xiv) all safes taxes and any other taxes (other than Franchisors income taxes);

(xv) amounts related to Franchisee indemnification of the Indemnitees; and

(xvi) any other amounts due under this Agreement or any other agreement between
Franchisor and/or Franchisors affiliates and Franchisee.

9(b) Distribution Account Balance: Each week, Franchisors Payroll and Billings
Operations shall pay Franchisee the net positive amount reflected in the
Distribution Account. However, should the Distribution Account reflect a net
negative balance, they will notify Franchisee of the shortfall. Within 5 days
following Franchisee receipt of Franchisors written notice, Franchisee agrees to
pay the amount necessary to bring the Distribution Account to at least a zero
balance. If Franchisee fails to do so, Franchisor may, at Franchisors option,
report Franchisee failure to pay monies owed to all appropriate credit reporting
agencies. In addition, if Franchisee continue to fail to pay, Franchisor may
elect to terminate this Agreement.

9(c) Set-Off by Clearpoint. Franchisor may, at any time, set-off and make
payment from the Distribution Account of any amounts (including penalties,
interest, reasonable attorney’s fees and costs of collection) owed by Franchisee
or Franchisee Principal Owners to Franchisor or Franchisors affiliates.

9(d) Transmission of Information; For each Location, Franchisee shall transmit
all payroll/billing information, as well as any other operational or financial
information required by Franchisor, in the form, manner and time frame as
prescribed in the Materials. In turn, Franchisors Payroll and Billing Operations
shall transmit information and funds to Franchisee as prescribed in the
Materials.

9(e) Calculate the Distribution Funds due Franchisee, (1) process and pay
garnishments as required by court order, and (2) perform other similar functions
related to the processing of the Distribution Account.

9(f) Credit and Collections; Franchisee agrees to comply with Franchisors credit
and collections policy provided below and as it may be modified from time to
time:

(1) Franchisee shall ensure that Clients submit payments directly and promptly
to Franchisor or Franchisors Payroll and Billing Operations. Franchisee agrees
Franchisee will not interfere with such payments. Franchisor, in Franchisors
sole discretion, may also contact Clients regarding the collection of their
Billings. All collection costs directly related to Franchisee operation of the
Business incurred by Franchisor, Internally or externally, shall be changed to
Franchisee as an Adjustment to the Distribution Account.

(2) Franchisee agrees Franchisee will not deposit or cash any Receipts
inadvertently received by Franchisee, but will immediately forward such Receipts
to Franchisor. However, should Franchisee, Franchisee Manager or Staff Employees
inadvertently accept such payment Franchisee shall promptly turn over such
payments to Franchisor in the form received. Failure to immediately remit to
Franchisor any Client payments that may come into Franchisee possession
(including any amounts previously treated as Chargebacks), shall result in
(i) the suspension of all further Distribution Account

 

15



--------------------------------------------------------------------------------

payments to Franchisee until Franchisor receives such payments, and
(ii) Interest accrual from the date Franchisee received such payments until they
are received by Franchisor. Such action shall be viewed as a conversion of
Franchisors funds for which this Agreement and any other agreement with
Franchisor and Franchisors affiliates may be immediately terminated. In
addition, Franchisee and Franchisee Principal Owners may be subject to
appropriate legal remedies which may include criminal prosecution.

(3) Franchisee hereby authorizes and grant to Franchisor the power to accept,
endorse, and negotiate any Client payments made inadvertently or improperly to
Franchisee, Franchisee agents, affiliates, or other persons associated with the
Business.

(4) Franchisor may, at Franchisee expense, conduct credit checks on all proposed
Clients. Franchisor shall reserve the right to conduct credit checks on proposed
Clients and charge the Distribution Account accordingly. Each Client must be
approved by Franchisor before Franchisee provides services to the Client.

9(g) Related Parties: Franchisee acknowledges that Franchisor has no obligation
to pay Franchisee Staff Employee payroll, and therefore, Franchisee may not,
utilize or attempt to utilize Franchisors payroll/billing services with respect
to (1) processing payroll for Franchisee Staff Employees or (2) any Client in
which Franchisee or any Principal Owner has a financial or equity interest of 5%
or more.

9(h) Accurate Classification of Field Employees for Workers Compensation
Insurance: Franchisee must classify each Field Employee in accordance with the
Worker’s Compensation Insurance Code Listings prescribed by Franchisor.
Misclassifications or excessive claims and loss experience can result in
additional Adjustments to Franchisee Distribution Account. If the
misclassification is the result of any willful or negligent act by Franchisee,
Franchisee Principal Owners, or Staff Members, Franchisor may assess up to the
first $50,000 in related worker’s compensation losses attributable to the injury
of any misclassified Field Employee and charge Franchisee Distribution Account
accordingly. In addition, Franchisor may, in Franchisors sole discretion,
terminate this Agreement without an opportunity to cure.

9(i) Limitation of Liability: Except as expressly provided herein, and except
for the indemnity and payment obligations-outlined in this Agreement, neither
Franchisor nor Franchisors Payroll and Billing Operations shall be liable to
Franchisee for any loss, damage, liability, claim or expense arising out of, or
in relation to, the processing services described in this Agreement. Neither
Franchisor nor Franchisors Payroll and Billing Operations shall be liable for
any indirect, incidental, exemplary, punitive or other consequential damages,
including, but not limited to damages for the loss of data, goodwill or profits.

10. FEES AND FINANCIAL OBLIGATIONS

10(a) Franchise Fee: Franchisee shall pay Franchisor the applicable franchise
fee identified in Attachment 2 at the time Franchisee execute this Agreement.
The initial franchise fee is nonrefundable.

10(b) Royalty:

(1) In partial consideration of the rights granted to Franchisee by Franchisor
under this Agreement, Franchisee shall pay Franchisor a “Royalty” equal to 6.0%
of all Temporary Help Billings and Conversion Fees. Franchisors Payroll and
Billings Operations will deduct the Royalty weekly from the Distribution
Account. However, with respect to Career Placement Billings and Conversion Fees
you may elect one of the following options:

 

  ¨ Option 1: Franchisors Payroll and Billing Operations will deduct the
applicable Royalty for Career Placement Billings and Conversion Fees is thirty
percent (30%) as Receipts are collected, or

 

16



--------------------------------------------------------------------------------

 

¨

Option 2: Franchisee is solely responsible for submitting each Career Placement
Billings and Conversion Fees Royalty payment via wire transfer in order for
Franchisor to receive each payment on or before the 10th day of the month
following the month in which Receipts were collected.

 

17



--------------------------------------------------------------------------------

10(d) Other Financial Obligations: No Right of Set-Off: Franchisee shall
promptly pay any money due Franchisor or Franchisors subsidiaries, affiliates,
or designees (including money owed under a separate promissory note, contract,
or other obligation). Franchisee shall have no right to withhold or set-off any
amounts owed under this Agreement (or any other agreement) for any reason.

10(e) Interest: Past due amounts shall accrue Interest.

10(f) Security Interest: As security for the advancement of monies to Franchisee
and for the payment of fees and other amounts owed to Franchisor under this
Agreement, Franchisee and Franchisee Principal Owners hereby convey to
Franchisor a security interest in all present and later acquired interests in
the Business, including contract rights, accounts receivable, fixed assets,
general intangibles, and all cash or non-cash proceeds from the Business, as
security for all Franchisee present and future obligations to Franchisor.
Further, Franchisee and Franchisee Principal Owners shall execute one or more
financing statements, continuation statements, amendments or other documents as
Franchisor deem necessary. Franchisor have the right to assign Franchisors
interest at any time upon notice to Franchisee.

11. RECORDKEEPING; REPORTING; AUDITS

11(a) Recordkeeping and Reporting: Franchisee shall provide Franchisor immediate
access to any information (including information concerning any Principal
Owner), regardless of who possesses it that relates in any way to the Business.
Such access shall include access that allows Franchisor to electronically
receive and/or collect such information. Franchisee agrees to timely prepare,
preserve, and report full, complete, and accurate books, records, and accounts
of the Business to Franchisor in accordance with generally accepted accounting
principles (“GAAP”) and as instructed in the Materials.

11(b) Financial Audits: Franchisor, or Franchisors designated agent, have the
right to enter the Business during any Business Day with or without prior notice
to Franchisee in order to audit the books, records, and/or automation Programs
used by Franchisee for the operation of the Business. Franchisee shall fully
cooperate with the individuals conducting such audits. Ordinarily, Franchisor
will pay Franchisors costs associated with the audit. However, Franchisee shall
be obligated to immediately pay all costs and fees associated with the audit if:
(i) Franchisee delays the time for the audit by more than 5 Business Days;
(ii) Franchisee fails to cooperate with Franchisor or-Franchisors designated
agent; (iii) Franchisee financial records require a substantial effort to be
placed in a condition readily conducive to an audit; and/or (iv) the examination
or audit reveals unreported Billings, Receipts or other delinquent financial
liabilities to Franchisor that total more than $2,500. For purposes of this
Agreement, “Business Day” means each day other than Sundays, Saturdays, and
nationally recognized holidays.

11(c) Compliance Audits: Franchisor, or Franchisors designated agent, may from
time to time perform an operational compliance audit of the Business. If such
operational audit reveals that Franchisee have failed to comply with this
Agreement, including the Materials, Franchisee shall be obligated to immediately
pay all costs associated with the audit. The performance of such an audit as
well as its findings or lack of findings in no way waives any of Franchisors
rights under this Agreement. Should Franchisee fail 2 consecutive compliance
audits, Franchisor-may, at Franchisors option, terminate this Agreement if
Franchisee fails to cure the noted deficiencies.

11(d) Use of Information:

(1) Franchisor. may, as Franchisor deems appropriate or as required by law, use
all financial and operational information that Franchisor obtains concerning the
Business.

(2) Franchisee acknowledges that the Confidential information is owned by
Franchisor. Though the information is owned by Franchisor, Franchisor agrees to
provide certain assurances to Franchisee that Franchisor will not intentionally
use, divulge or otherwise permit access to any confidential payroll/billing
information (the “P/B Confidential Information”) pertaining to the Business
operations with the intention of allowing the P/B Confidential Information to be
used for any competitive purpose against Franchisee. However, from time to time,
Franchisor may review the P/B Confidential

 

18



--------------------------------------------------------------------------------

Information in order to avoid conflicts of interest between Franchisee and
Franchisor during the bidding process and/or to prevent pricing errors. At the
time the Franchise Agreement is terminated or expires without renewal,
Franchisor is not restricted in how Franchisor chooses to use the P/B
Confidential Information. Further, Franchisor is not restricted if Franchisee is
adjudicated as bankrupt, insolvent or are found to be in breach for any other
action described in subsection 15(b)(8). In addition, in the event of an
emergency where Franchisee is unable to perform Franchisee duties to Clients
and/or Field Employees, Franchisor may use the P/B Confidential Information.

12. OWNERSHIP STRUCTURE AND TRANSFER

12(a) Ownership Interest: “Ownership Interest” means any stock, limited
liability company membership, partnership interest, or other direct or indirect
beneficial interest or ownership in Franchisee, or Franchisee parent, subsidiary
or other affiliated business entities. For example: If a shareholder owns 25%
interest in a corporation that owns 50% interest in Franchisee, then that
shareholder owns 12.5% Ownership Interest in Franchisee; making that shareholder
a Principal Owner of Franchisee. Franchisee must at all times keep Franchisor
informed of all Ownership Interest in Franchisee. Franchisee shall provide
Franchisor copies of all organizational documents and other materials or
statements that Franchisor may require in order to document Franchisee ownership
structure throughout the term of this Agreement.

 

19



--------------------------------------------------------------------------------

12(b) Ownership Structure: “Principal Ownee” means each individual or entity
that has a 5% or more Ownership interest in Franchisee. Each Principal Owner
must execute this Agreement and the applicable Guaranty attached hereto in the
forms of Attachment 3.1 and/or Attachment 3.2. The identity of each Principal
Owner is set forth in Attachment 5 to this Agreement as it may be amended from
time to time. Franchisee and Franchisee Principal Owners agree that no one
related to Franchisee shall have any Ownership Interest in any staffing business
other than each the Business licensed under this Agreement. Notwithstanding
anything to the contrary herein, this restriction shall not apply to a
publicly-traded ownership interest of less than 1% in any one company traded on
any securities exchange.

12(c) Ownership Transfer and/or Change in Control:

(1) “Ownership Transfer” means the transfer, sale, assignment, pledge or other
encumbrance of all or a part of the assets of the Business or Ownership Interest
in Franchisee. During the term of this Agreement, no Ownership interest may be
transferred, sold, assigned or otherwise divested to any person or entity
outside the Clearpoint Program. Franchisee must obtain Franchisors prior written
consent to any Ownership Transfer.

(2) “Control” shall mean an Ownership Interest of 50% or more in Franchisee (or
in some cases, less than 50% if Franchisor determines a Principal Owner with
less than 50% Ownership Interest has substantial authority and/or power over
Franchisee and/or Franchisee operation of the Business).

12(d) Transfer by Franchisee:

(1) The rights and duties set forth in this Agreement are personal to Franchisee
and Franchisee Principal Owners. Franchisor granted Franchisee rights under this
Agreement in reliance on Franchisee Principal Owners’ business skill, financial
status and personal character. Franchisor has legitimate reasons to evaluate the
qualifications of any potential new owner. Franchisor has the right to analyze
the terms of the proposed purchase contract with Franchisee. Franchisor will
investigate any potential owner’s qualifications, including whether sufficient
financial resources are available to operate the Business and hear the burden of
the purchase terms. Therefore, Franchisee and Franchisee Principal Owners
acknowledge and agree that Franchisors contact with any potential owner is for
the purpose of protecting Franchisors business interests and the integrity of
the Program, and does not constitute improper or unlawful conduct and/or
tortuous interference with Franchisee contractual or business relationships.

(2) No one may sell, assign, transfer, convey, pledge, mortgage, encumber, or
give away, any direct or indirect Ownership Interest except as provided for in
this Agreement. If any such action occurs by operation of law or otherwise that
is not in accordance with the provisions of this Agreement, the transaction
shall be null and void and shall constitute a material breach of this Agreement.

(3) In computing changes of Ownership Interest, limited partners will not be
distinguished from general or managing partners. Franchisors judgment will be
final if there is any question as to the definition of Ownership interest or as
to the computation of Ownership Interest. The principal considerations in
computing Ownership interest include: (i) total shares and control of voting
stock, (ii) direct and indirect power to exercise control over Franchisee
affairs; (iii) direct and indirect rights to share in Franchisee profits; and
(iv) amounts directly or indirectly exposed to risk in Franchisee franchise
business.

(4) Franchisee Principal Owners must collectively at all times retain 100% of
the ownership shares of Franchisee Voting Stock. “Voting Stock” means
restricted, non-registered, non-public shares held by Franchisee Principal
Owners. Franchisee financial business representative shall certify annually to
Franchisor that Franchisee is in compliance with the provisions of this
subsection 12(d). Such certification shall be delivered to Franchisor along with
Franchisee annual financial statements required in accordance with the
Materials.

 

20



--------------------------------------------------------------------------------

12(e) Conditions for Ownership Transfer:

(1) Franchisor may, in Franchisor’s sole discretion, require any or all of the
following as conditions of Franchisor’s approval to any proposed transfer of
Ownership Interest.

(i) Franchisee may not be in breach of this Agreement.

(ii) Franchisee must obtain Franchisors prior written consent to the transfer
and Franchisors approval of the new owner(s).

(iii) Franchisee must provide Franchisor with a copy of any buy/sell agreement
or other instrument of transfer, as well as any other information Franchisor
requires to analyze the proposed purchase terms, at least 30 days prior to
Franchisee proposed closing date.

(iv) Franchisee and the proposed new owner shall supply Franchisor, at
Franchisee cost, with all information Franchisor requires to investigate the
proposed new owner, including a personal interview at Franchisors corporate
headquarters.

(v) If Franchisor determines, in Franchisors sole discretion, that training is
required, Franchisor will designate the Principal Owner(s) and/or Manager who
must attend and complete to Franchisors satisfaction Franchisors then-current
initial training program. The training must be completed within the time frame
Franchisor stipulates following the transfer.

(3) If the transfer results in a transfer of more than 51% Ownership interest or
Change in Control, the new franchisee and its principals must enter into
Franchisors then-current form of franchise agreement. Further the new franchisee
must renovate, modernize and/or upgrade those items that we identify including
but not limited to signage furniture, fixtures, equipment, computer hardware
and/or software, to our then-current standards for new franchise locations. Such
renovations, modernization and/or upgrades must be completed within 90 days
following the date of transfer.

(4) Regardless of the total percentage of Ownership interest transferred,
Franchisor requires the applicable parties to sign a mutual release, in a form
satisfactory to Franchisor, at the time of transfer. in general, (except for
post-termination covenants under this Agreement) the mutual release will provide
for a release of any and all existing claims against either party and their
respective affiliates, and the officers, directors, shareholders, partners,
agents, managers, members, and representatives of each of them, in their
corporate and individual capacities, including claims arising under this
Agreement and under any law.

12(f) Right of First Refusal: Franchisor has the right to purchase Ownership
Interest and/or the Business on substantially the same terms of any bona fide
offer submitted to Franchisee. Franchisor will have 30 days following
Franchisors receipt of Franchisee notice of the offer to make Franchisors
decision. Franchisor has the right, in Franchisors sole discretion, to
substitute cash for any other consideration offered and to pay the entire
discounted present value of the purchase price at the time of closing. Any
material change in the terms of the proposed offer prior to closing shall
constitute a new offer subject to Franchisors same right of first refusal.
Franchisor will have 15 days following Franchisors receipt of the modified offer
to make Franchisors decision.

12(g) Change of Control: A “Change in Control” occurs at the time of the death,
incapacity, withdrawal, stock redemption, or other elimination of a Principal
Owner.

12(h) Termination Due to Death or Incapacity: When a Change in Control occurs
because of the death or incapacity of a Principal Owner (and there is no
remaining Principal Owner) this Agreement shall terminate ninety (90) days after
the occurrence. No later than 30 days prior to the termination, the successors
or heirs, if any, of the deceased or incapacitated Principal Owner may apply to
Franchisor for

 

21



--------------------------------------------------------------------------------

a franchise license to continue operating the Business and at least one
Principal Owner must attend Franchisors then-current training programs.
Franchisors approval will not be unreasonably withheld.

13. RENEWAL OF AGREEMENT

13(a) Renewal: Unless Franchisor has reason to terminate this Agreement for
cause, or Franchisor agrees to purchase Franchisee assets, Franchisor will renew
the franchise for an additional 10 year term (the “Renewal Term”) contingent
upon each of the following factors:

(1) At least 180 days prior to the Scheduled Expiration Date Franchisor will
provide Franchisee with a written renewal notice (the “Renewal notice”),
confirming Franchisors offer to renew the franchise.

(2) No less than 30 days following Franchisee receipt of the Renewal notice,
Franchisee must provide Franchisor with Franchisee written confirmation
regarding Franchisee intent to renew, or not to renew, the franchise (“Renewal
Intent”).

(3) If Franchisee elect to renew, at least 30 days prior to the Scheduled
Expiration Date, Franchisee and Franchisee Principal Owners must execute
Franchisors then-current form of franchise agreement and all other related
documents required by Franchisor at that time (cumulatively the “Renewal
Documents”). Franchisee and Franchisee Principal Owners acknowledge that the
Renewal Documents may contain terms and conditions that are significantly
different from this Agreement. In addition, the parties agree to execute a
mutual release which is intended to release any and all claims the parties may
have against each other arising out of or related to this Agreement. The release
however will not purport to release the parties from any future claims arising
out of or related to the Renewal Documents.

(4) Franchisee may not be in material default of this Agreement as of the
scheduled renewal date.

(5) All monetary obligations Franchisee owes to Franchisor under this Agreement,
or any other Agreement between Franchisee and Franchisor, must be paid current
as of the scheduled renewal date.

(6) Those individuals that Franchisor identifies in the Renewal notice (whether
a Principal Owner, Manager, and/or Staff Employee), must successfully complete
Franchisors then-required’ training concerning the operation of the Business
within the first 180 days following the scheduled renewal date.

14. NON-RENEWAL OF AGREEMENT

14(a) Non-Renewal notice Requirement: If Franchisee does not desire to renew the
franchise at the end of the then-current Renewal term, Franchisee must inform
Franchisor, in writing (the “Non-Renewal notice”) no later than 30 days after
Franchisee receipt of the Renewal notice, In all cases, if Franchisee opts for
non-renewal, Franchisee must enter into Franchisors then-current exit agreement
at least 30 days prior to the Scheduled Expiration Date. The exit agreement may,
at Franchisors sole option, provide that Franchisor may step in on or before the
Scheduled Expiration Date and continue to operate one or more Locations licensed
under this Agreement.

14(b) Continued Service Required to End of Term: The parties agree that it is
imperative that the goodwill of Clearpoint and the Network be protected.
Therefore, Franchisee agrees to continue to service Clients, Job-seekers, and
Field Employees, up to and including the day of the Scheduled Expiration Date.
Franchisor is entitled to all Royalty, Ad Fund, and any other payments and other
monies owed and accruing up to and including the Scheduled Expiration Date.

 

22



--------------------------------------------------------------------------------

15. TERMINATION

15(a) Termination for Failure to Cure Breach: Except as otherwise provided in
subsection 15(b), when Franchisee receives a written notice from Franchisor
Informing Franchisee that Franchisee has failed to comply with the terms of this
Agreement (as supplemented by the Materials), Franchisee will have 10
consecutive days (or such other time frame as required by law) to cure the
breach to Franchisors satisfaction. If Franchisee do not cure the breach within
the applicable time period, this Agreement may terminate without further notice
to Franchisee. In addition, if the breach is due to Franchisee failure to timely
pay monies due Franchisor, Franchisor reserve the right to file a delinquency
report with all appropriate credit reporting agencies.

15(b) Termination Without Opportunity to Cure Breach: After any one or more of
the following events described below, Franchisor may, in Franchisors sole
discretion, terminate this Agreement without providing Franchisee any
opportunity to cure the breach, and the termination is effective when Franchisee
receive Franchisors written notice.

(1) Franchisee fails to open the Business as required under subsection 6(a) or
the Business is closed for 5 consecutive Business Days.

(2) Franchisee or any Principal Owner is convicted of, or pleads no contest to,
a felony, a crime involving moral turpitude, or any other crime or offense that
is likely, in Franchisors sole opinion, to adversely affect the Network, the
Clearpoint Property, or Franchisors interest in them.

(3) Franchisee or any Principal Owner attempts to transfer or transfers, with or
without remuneration, any of the material assets of the Business, the Clearpoint
Property, any rights or obligations under this Agreement, or any Ownership
Interest in Franchisee without first obtaining Franchisors written approval

(4) Franchisee or any Principal Owner fail to comply with any Confidentiality
Agreement and/or non-disclosure agreement or fails to comply with any of the
provisions of this Agreement related to: (i) Non-Disclosure of Confidential
Information, (ii) Protection of Confidential Information, (iii) Treatment of
Personnel, (iv) operation of the Business from a Clearpoint Approved location,
(v) maintaining uninterrupted required insurance coverage, (vi) Credit and
Collections, or (vii) Rules Governing Unfair Trade Practices.

(5) Franchisee or any Principal Owner uses in any unauthorized manner or
discloses to any unauthorized party, the Clearpoint Property and/or any third
party software sublicensed through Clearpoint to Franchisee.

(6) Franchisee or any Principal Owner (i) acts in any way inconsistent with
being a business separate from Clearpoint; (ii) commits any unauthorized acts
involving Clearpoint; (iii) commits any act or pursues any course of conduct
that brings the Program, the Network, or the Proprietary Marks into disrepute;
(iv) participates in any fraudulent activity, including any fraudulent
reporting, of financial or operational information to Franchisor; (v) willfully
or negligently misclassifies Field Employees for worker’s compensation reporting
and charge purposes, (vi) permits Field Employees to perform prohibited services
or (viii) permits Field Employees to be employed in job classifications that are
prohibited as instructed by Franchisor.

(7) Franchisee loses legal control of the assets, business affairs, or freedom
of action with respect to the Business.

(8) Franchisee is (i) adjudicated as bankrupt or insolvent, (ii) all or a
substantial part of the

 

23



--------------------------------------------------------------------------------

assets are assigned to, or for, the benefit of any creditor, (iii) a petition in
bankruptcy is filed by or against Franchisee and is not immediately contested
and dismissed within 60 days from filing, (iv) a bill in equity or other
proceeding for the appointment of a receiver or other custodian of Franchisee,
the Business or assets of either is filed and consented to by Franchisee, (v) a
receiver or other custodian (permanent or temporary) of Franchisee assets or
property, or any part thereof, is appointed by any court of competent
jurisdiction, (vi) proceedings for a composition with creditors under any state
or federal law are instituted by or against Franchisee, (vii) Franchisee is
dissolved, and/or (viii) execution is levied against Franchisee or the real or
personal property of the Business is scheduled to be sold after levy thereon by
any governmental body or agency, sheriff, marshal or constable.

(9) Franchisee has converted Franchisors funds as described in subsection
9(f)(2) of this Agreement.

(10) Franchisee or any Principal Owner commits 2 material breaches under this
Agreement within a 12 month period, whether or not such breaches have been cured
after Franchisee receipt of Franchisors written notice.

15(c) Cease Operations: If Franchisee fail to cure the breach, Franchisee must
immediately cease operating the Business and comply with the post termination
obligations contained in Sections 16 and 17.

15(d) Cross Default: If any of Franchisee subsidiaries or affiliates authorized
to operate one or more Businesses under this Agreement comments any breach
described herein, the breach shall effect all members of this Agreement. In
addition, if any Principal Owner is a Principal Owner in another Clearpoint
franchise, a breach of the other franchisee’s franchise agreement or attendant
agreements shall be a breach of this Agreement and vice versa.

15(e) Inability to Perform at a Specific location:

(1) This Agreement provides for the potential operation of multiple Business
locations during the term. If Franchisee operates more than one Business, and
Franchisor finds Franchisee cannot perform under this Agreement for one
particular Location, Franchisee must obtain Franchisors prior written consent to
either merge the Business into one of Franchisee’s other Locations, or close the
Business in accordance with the terms provided herein.

(2) At least 90 days prior to taking any action concerning the subject Location,
Franchisee must provide Franchisor with Franchisee written notice regarding
Franchisee intentions to either merge the Business or close the Business.
Franchisee agrees that all terms contained in subsections 15(f) and 15(g) below
will apply in like manner to the subject Location, except however (i) if
Franchisor agrees to allow Franchisee to rescind Franchisee notice Franchisee
agrees to execute the required re-instatement documents, including a mutual
release by the parties, and Franchisee shall pay a $5,000 re-instatement fee to
Franchisor, or (ii) if Franchisee fails to operate the Business for the required
90 day period, Franchisor will be entitled to liquidated damages in an amount
equal to the Royalties due and payable for the 9 month period immediately
preceding the time Franchisee ceased operation of the subject Location.

15(f) Inability to Perform Under the Agreement

(1) In the event Franchisee cannot perform under this Agreement, despite
Franchisee best efforts, and provided Franchisee is in compliance with all of
the terms and conditions of this Agreement, Franchisee may voluntarily terminate
this Agreement by providing Franchisor with a 180 days prior written notice
detailing Franchisee intentions. The notice to voluntarily terminate this
Agreement is irrevocable upon Franchisors receipt, and the option to allow
Franchisee to rescind any such voluntary notice of termination shall be at
Franchisors sole discretion. If Franchisor approves Franchisee request to
rescind Franchisee notice to terminate, Franchisee agrees to execute the

 

24



--------------------------------------------------------------------------------

required re-instatement documents, including a mutual release by the parties,
and Franchisee shall pay a $10,000 re-instatement fee to Franchisor. Similarly,
the provisions of this subsection 15(f) shall apply should Franchisee elect to
rescind Franchisee notice of renewal described in subsection 13(a)(2), except
however Franchisee agrees to execute Franchisors required termination documents,
including a mutual release by all parties, and pay Franchisor all monies due
under this Agreement at that time.

(2) Franchisee written notice must contain all of the information required to be
provided to Franchisor in subsections 16(a)(12) and 16(a)(13) below.

(3) The parties agree that the date Franchisor receives Franchisee written
notice is referred to as the “Voluntary notice Date”, and the scheduled date to
cease operations under this Agreement is 180 days following Franchisors receipt
of Franchisee voluntary notice (the “Termination Date”). Franchisee
automatically releases certain rights in effect as of the Voluntary notice Date
such as participation in any special programs or qualification for any economic
incentives Franchisor may provide at the time. Franchisee agrees in order to
protect Franchisors goodwill and to reasonably arrange to continue to service
Clients, Job-seekers and Field Employees, Franchisee will use Franchisee’s best
efforts to continue to perform under this Agreement for the entire 180 day
notice period. Further, Franchisee acknowledge that Franchisor is entitled to
all Royalties, Ad Fund contributions, and any other monies owed and accruing up
to an including the Termination Date.

(4) Franchisor shall have 90 days following the Voluntary notice Date to inform
Franchisee as to whether or not Franchisor, or our designee, elect to purchase
any or all of Franchisee assets pursuant to subsection 16(a)(11).

15(g) Liquidated Damages:

(1) If this Agreement is terminated under subsections 15(a) or 15(b), or if
Franchisee fails to provide Franchisor the required notice described in
subsections 15(e) or 15(f), or if Franchisee fails to operate the Business for
any period prior to the Termination Date, Franchisee agrees to compensate
Franchisor for the reasonable costs, expenses, and losses, Franchisor incurred
in connection with such termination or cessation. Franchisors expenses may
include without limitation the (i) costs of soliciting, locating, qualifying and
training a replacement franchisee, (ii) loss of any Field Employees and/or
Clients, and (iii) loss of revenue Franchisor would otherwise receive as a
result of Franchisee continued operation of the Business. The parties agree that
such expenditures and losses may be uncertain and difficult to ascertain and
therefore agree that the compensation specified below reasonably represents such
expenditures and losses and is not a penalty. Therefore, Franchisee agrees to
pay Franchisor an amount equal to the Royalty due and payable by Franchisee for
the 18 month period immediately preceding the date Franchisee ceased operating
the Business or if the Business has not been operated for an 18 month period, an
amount equal to the average monthly amounts due during the time the Business was
operated multiplied by 18. This subsection 15(g) shall not be construed as
Franchisors sole election of remedies and shall not prejudice Franchisors rights
to pursue other remedies under this Agreement, including seeking damages and/or
injunctive relief for any violation of Sections 7 and 17, or damages for the
conversion of Field Employees or the continued solicitation of Clients in
violation of subsection 17(c)(3).

16. TERMINATION DUTIES:

16(a) Termination Duties: If this Agreement terminates for any reason,
voluntarily or involuntarily, Franchisee and Franchisee Principal Owners,
jointly and severally, to the extent permitted by law, shall immediately and
expeditiously comply with each of the following requirements:

 

25



--------------------------------------------------------------------------------

(1) Stop using all Clearpoint Property or any variation or colorable imitation
of any component, and refrain from identifying, promoting or advertising
Yourselves as a member of the Clearpoint Network or former Clearpoint
franchisee, or as formerly associated with Clearpoint in any manner (including
the display of any Clearpoint related diplomas, awards, plaques, or other
similar paraphernalia).

(2) Stop using all software licensed or sublicensed by Franchisor to Franchisee.

(3) Cancel all filings or authorizations to operate under the Proprietary Marks,
Domain Names or any colorable imitation of them pursuant to a fictitious name
statute or any similar statute. Within 30 days following the termination
Franchisee must submit written evidence of such cancellation to Franchisor.

(4) Assign all Domain Names or other identifications related to the Program to
Franchisor without delay.

(5) No later than 3 days following the termination, deliver to Franchisor, at
Franchisee expense, all originals and copies of the Clearpoint Property and any
software licensed or sublicensed by Franchisor to Franchisee. Further,
Franchisee shall not make, retain or use any copy of the Clearpoint Property or
any software licensed or sublicensed by Franchisor to Franchisee.

(6) Pay in full all liabilities of the Business, including, rent, telephone,
leases, salaries, vendors, and other claims.

(7) Franchisee will not contest that for a period of 90 days following the
termination of this Agreement, Franchisor will use Franchisee Bad Debt Reserve
to cover the negative balance, if any, of Franchisee Distribution Account,
and/or any other amounts due Franchisor under this Agreement, including
liquidated damages, if applicable.

(8) Cease using all Listings for any purpose whatsoever. Franchisee may not
enter any “call forwarding” or similar instruction with Franchisee service
provider to circumvent this provision. In addition, at Franchisors election,
Franchisee must execute all forms and documents required by Franchisor and
Franchisee service provider to either cancel the Listings or transfer the
service and the Listings to Franchisor. For purposes of this Agreement,
“Listings” means, all office telephone numbers, cellular and facsimile numbers,
related Yellow Pages listings/advertisements or other business listings or
directories, e-mail addresses, Internet web sites, Internet directories,
Internet chat rooms, and all Internet meta keywords, and any other similar
components identifying the Business which is accessible by the general public.
The obligations of this Section 16 shall survive the termination of this
Agreement.

(9) If the Location is leased, Franchisor may, at Franchisors option, provide
written notice to Franchisee requiring Franchisee to assign Franchisee interest
in any lease or sublease for the Location to Franchisor. Franchisor may exercise
this option up to 30 days following the termination of this Agreement.
Franchisee agrees to remain liable for all obligations arising prior to the date
of the assignment.

(10) If Franchisor do not assume the lease, Franchisee must, at Franchisee
expense, remove all signs bearing the Proprietary Marks and make such
modifications to the premises as Franchisor deems necessary to clearly
distinguish it from any personnel business operating under the Program.
Franchisor has the right to enter the Location, without being guilty of any
crime or tort, to make, or cause to be made, at Franchisee expense, the changes
and modifications required by this Agreement. Franchisee agrees to pay
Franchisors incurred costs upon demand.

(11) Franchisor may, at Franchisors sole option, require Franchisee to sell to
Franchisor any or all of Franchisee assets. The parties agree that the purchase
price shall equal the lesser of (i) fair market value, or (ii) 3 times
Franchisee annual pre-tax earnings for the subject Business for Franchisee most
recently completed fiscal year as computed in accordance with GAAP. If
Franchisor cannot agree on a fair market value prior to the Termination Date,
the parties agree the fair market value shall be determined by a qualified
independent appraiser; selected by Franchisor. Once the

 

26



--------------------------------------------------------------------------------

value is established, Franchisee shall execute Franchisors required Asset
Purchase Agreement. Franchisor has the right to deduct from the purchase price
any sums owing from Franchisee under this Agreement or any other agreements
between Franchisee and Franchisor, and Franchisors reasonable related expenses
incurred (including attorneys’ fees). The sale shall occur on or before the
Termination Date, or such other date as the parties may agree. In addition,
Franchisor may require one or more of Franchisee Principal Owners to enter into
Franchisors standard consulting agreement in order to provide certain services
for Franchisor for a limited period of time. The purchase, if completed, is for
the assets only and Franchisor will not assume any of Franchisee liabilities,
except for those, if any, identified within the Asset Purchase Agreement.

(12) Franchisee acknowledges that all Client Accounts and Field Employees are
Franchisors property. Franchisor may service or dispose of the Client Accounts
in any manner Franchisor deem appropriate. Franchisee and Franchisee Principal
Owners understand and agree that any solicitation by either of Franchisee of any
Clients and/or Field Employees following the termination of this Agreement is a
material breach of this Agreement for which Franchisor may seek all legal
remedies. In addition, Franchisee must deliver to Franchisor such documents
and/or instruments Franchisor deem necessary to evidence Franchisors ownership
of the Client Accounts and to meet the requirements of all taxing and other
government authorities. For the purpose of this Agreement, “Client Accounts”
means all accounts or other established business relationships with every Client
to whom Franchisee, through the operation of the Business, has provided staffing
services or related products or services during the 2 year period prior to the
termination or expiration (without renewal), or that placed a Job-order for the
services offered by Franchisee during the 90 day period prior to the termination
or expiration.

(13) Franchisee agrees to fully cooperate with Franchisor by providing
Franchisor, or Franchisors designee, immediate access to Franchisee computer
Program and computer hardware for the purpose of returning to Franchisor the
Clearpoint Property and the Clearpoint licensed or sublicensed computer software
contained within it. Franchisor will provide to Franchisee a voucher insuring
the safe and timely return of Franchisee computer hardware. Franchisor will
retrieve the names, addresses, and telephone numbers of all Client Accounts, as
well as all Job-seekers, and Field Employees used or contacted by Franchisee
through the operation of the Business during the 2 year period prior to the
termination or expiration (without renewal) of this Agreement. Franchisor will
transfer the information directly from Franchisee computer to ClearPoint, and
then return the computer hardware to Franchisee.

(14) All Confidential Information shall remain Franchisors exclusive property.
Therefore, Franchisee and Franchisee Principal Owners must preserve forever in
confidence all written, electronic or otherwise tangible Confidential
Information for Franchisors benefit, and never use, disclose, or misappropriate,
directly or indirectly, any Confidential Information to Franchisors and/or any
successor franchisee’s competitive disadvantage or economic injury.

(15) If Franchisee or Franchisee Principal Owners fail to comply with all
post-termination obligations, Franchisee obligation to provide Franchisor with
monies due, reports, records, Client Accounts, Confidential Information,
licensed and/or sublicensed software and any other materials required in
accordance with this Agreement shall be based on the later of the Termination
Date or the date all such post-termination covenants have been fully complied
with by the offending party.

16(b) Transfer of Staff Employees: Franchisor is not be obligated to hire any of
Franchisee Staff Employees. However, if Franchisor request a transfer of any
Staff Employee, and the Staff Employee is willing to transfer, Franchisee will
assign the person’s employment contract to Franchisor.

16(c) Money Owed: The termination of this Agreement shall not release Franchisee
from Franchisee obligations to pay all money due or owed under this Agreement
unless Franchisee executes the Renewal Documents, all Billings that have not
been collected will immediately be treated as Chargebacks and no Distribution
Account amounts will be available to Franchisee until the Distribution Account
balance subsequently becomes net positive, and Franchisee owes no other amounts
to Franchisor.

 

27



--------------------------------------------------------------------------------

16(d) Continued Effect of Agreement: Provisions of this Agreement that govern
the parties’ conduct after termination shall continue in effect according to
their terms after termination or expiration.

17. RULES GOVERNING UNFAIR TRADE-PRACTICES

17(a) Covenants Regarding Unfair Trade Practices: Franchisee and Franchisee
Principal Owners each agree that, among other things, the training, trade
secrets and Confidential Information Franchisee receive or procure provide a
competitive advantage and each component is valuable to Franchisee In operating
the Business. Gaining access to such training, trade secrets and Confidential
Information is a primary reason why Franchisee is entering into this Agreement.
Therefore, in consideration for such training, trade secrets, Confidential
Information and rights, Franchisee and Franchisee Principal Owners specifically
make the covenants set forth in this Section 17.

17(b) No Competition During Term of This Agreement: During the term of this
Agreement, neither Franchisee nor any Principal Owner shall directly or
indirectly own, conduct, operate, organize, work for or consult for, or
associate with any non-Clearpoint staffing business located within the United
States, its territories or commonwealths, or any other country, province or
geographical area. This subsection 17(b) shall not apply to the ownership of
less than 1% of the equity securities of a publicly held corporation. In
addition, the applicable restrictions as described in Attachment 4 apply to all
who have executed Attachment 4.

17(c) Post-Termination Unfair Competition and Unfair Trade Practices: Upon the
termination or non-renewal of this Agreement, Franchisee and/or Franchisee
Principal Owners may operate a staffing business so long as Franchisee each
comply accordingly with the terms set forth below. In addition, if an individual
ceases to be a Principal Owner at any time during the term of. this Agreement,
that individual may operate a staffing business so long as the individual also
complies with the terms set forth below. Franchisee and Franchisee Principal
Owners acknowledge and agree that noncompliance with these terms constitute
unfair trade practices. In addition, the applicable restrictions as described in
Attachment 4 apply to all who have executed Attachment 4.

(1) Franchisee and/or Franchisee Principal Owners shall not, directly .or
indirectly, without Franchisors express written consent, either as an
individual, counselor, recruiter, consultant, employee, manager, officer,
director, shareholder or in any other capacity, use in any manner any part of
the Clearpoint Property, including the use of any Confidential Information to do
any of the acts set forth in. subsection 17(c)(3).

(2) Franchisee shall deliver to Clearpoint the information and materials
described in subsections 16(a)(12), and 16(a)(13).

(3) Neither Franchisee nor Franchisee Principal Owners may, for a period of 2
years after the termination or non-renewal of this Agreement, (referred to as
the “Termination Period”) directly or indirectly, for Yourselves or through, on
behalf of or in conjunction with any person or business entity do any of the
following, except as they relate to another business licensed or approved by
Franchisor. In addition, no Principal Owner may for the 2 years following the
date he/she ceased to be a Principal Owner do so.

(i) operate any staffing business at a location that is within a 10 mile radius
from any Clearpoint location,

(ii) hire or seek to hire, or in any other manner attempt to influence, induce
or encourage any Field Employee or Staff Employee of the Business, of any
successor franchisee, and/or of ClearPoint to leave their employment;

(iii) contact, seek to contact, or do business with any individual or entity
that was a

 

28



--------------------------------------------------------------------------------

Client during the 2 year period prior to the Termination Period, or in any other
manner attempt to solicit, influence, induce or encourage any Client to cease
doing business with Franchisor and/or a successor franchisee;

(iv) procure or attempt to procure employment or placement of a Job-seeker that
Franchisee procured, interviewed or attempted to procure, employ, or place
during the 2 year period prior to the Termination Period;

(v) refer or attempt to refer any Job-seeker for employment on an existing or
prospective Job-order that Franchisee procured or attempted to procure during
the 2 year period prior to the Termination Period, or,

(vi) divert or attempt to divert, for Franchisee benefit or Franchisee Principal
Owners’ benefit, or for the benefit of another staffing business, management
search consultant, or other recruitment firm, any Job-seeker, Field Employee, or
Job-order in existence on the beginning date of the Termination Period.

(4) Franchisee and Franchisee Principal Owners acknowledge and agree that the
covenants described above are not intended to and would not prevent or
materially impair any party from obtaining a livelihood in the staffing business
during the Termination Period. Therefore, if Franchisee or one of Franchisee
Principal Owners commit a breach of subsection 17(c)(3), the,2 year period
specified in subsection 17(c)(3) shall be tolled during the period of such
breach.

17(d) Information Request: Franchisee and Franchisee Principal Owners shall
supply such information as Franchisor may request in order to ascertain whether
or not Franchisee each have complied with, or have violated, the confidentiality
covenants contained in this Agreement. Franchisee each shall furnish the
requested information to Franchisor within a reasonable time, but in no event
later than 10 days following Franchisee receipt of Franchisors request.

17(e) Injunctions: Franchisee and Franchisee Principal Owners acknowledge that a
violation of any of the provisions of this Agreement related to the: (i) License
Relationship, (ii) Materials, (iii) Confidential Information, (iv) Ownership
Structure and Transfer, (v) Termination Duties, or (vi) Rules Governing Unfair
Trade Practices, will use irreparable harm to Franchisor and the Network.
Franchisee agrees that Franchisor have the right to seek injunctive or
declaratory relief to remedy any actual or threatened violation of this
Agreement specifically including the equitable remedy of specific performance.

17(f) Indirect Conduct: For the purpose of Section 16 and Section 17 herein, the
parties agree that indirectly includes any acts committed by Franchisee, any
Principal Owner, or their respective spouse, child, life partner, other
dependent household members, officers, agents, employees, attorneys, estate, or
heirs, and those persons in active concert or participation with them, it being
the intent of the parties that such persons may not perform any act indirectly
which would be prohibited if carried out directly by Franchisee. In addition,
the parties agree that staffing business includes any business similar to that
as set forth under the definition of Business in subsection 3(f).

18. GENERAL LEGAL MATTERS

18(a) GOVERNING LAW: THIS AGREEMENT TAKES EFFECT UPON ITS ACCEPTANCE BY US IN
THE STATE OF PENNSYLVANIA. IN AN EFFORT TO PROMOTE CONSISTENCY WITHIN THE
NETWORK, WITH RESPECT TO ALL CLAIMS, CONTROVERSIES, DISPUTES OR ACTIONS RELATED
TO THIS AGREEMENT OR THE RELATIONSHIP CREATED THEREBY, THIS AGREEMENT SHALL BE
INTERPRETED, ENFORCED AND GOVERNED BY THE LAW OF THE STATE OF PENNSYLVANIA.
PENNSYLVANIA LAW SHALL PREVAIL IN THE EVENT OF ANY CONFLICT OF LAW, EXCEPT TO
THE EXTENT GOVERNED BY THE UNITED STATES TRADEMARK ACT OF 194E (LANHAM ACT, 15
U,S.C., SECTION 1501, ET SEQ.).

 

29



--------------------------------------------------------------------------------

18(b) MEDIATION:

(1) THE PARTIES AGREE TO SUBMIT ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF
OR RELATING TO THE FRANCHISE, YOUR OPERATION OF THE BUSINESS, THIS AGREEMENT, OR
ANY OTHER AGREEMENT BETWEEN US, OR OUR AFFILIATES, AND YOU TO NON-BINDING
MEDIATION PRIOR TO FILING SUCH CLAIM, CONTROVERSY OR DISPUTE IN ARBITRATION OR A
COURT.

(2) THE MEDIATION SHALL BE CONDUCTED THROUGH EITHER AN INDEPENDENT MEDIATOR OR A
MEDIATOR APPOINTED BY A MEDIATION SERVICES ORGANIZATION OR BODY EXPERIENCED IN
THE MEDIATION OF DISPUTES BETWEEN FRANCHISORS AND FRANCHISEES AGREED UPON BY THE
PARTIES. FAILING SUCH AGREEMENT WITHIN 15 DAYS OF TIME AFTER EITHER PARTY HAS
RESOURCESIFIED THE OTHER IN WRITING OF ITS DESIRE TO SEEK MEDIATION, THE
MEDIATION SHALL BE CONDUCTED THROUGH A MUTUALLY AGREED MEDIATOR.

(3) THE COSTS AND EXPENSES OF MEDIATION, INCLUDING COMPENSATION AND EXPENSES OF
THE MEDIATOR, SHALL BE BORNE BY THE PARTIES EQUALLY.

(4) THE PARTIES ARE UNABLE TO RESOLVE THE CLAIM, CONTROVERSY OR DISPUTE WITHIN
90 DAYS AFTER THE MEDIATOR HAS BEEN APPOINTED, THEN THE DISPUTE SHALL
AUTOMATICALLY BE REFERRED TO ARBITRATION UNDER SUBSECTION 18(c).

(5) RESOURCES WITHSTANDING THE FOREGOING, WE MAY, IN OUR SOLE DISCRETION, BRING
AN ACTION FOR (i) MONIES OWED, (ii) INJUNCTIVE OR OTHER EXTRAORDINARY OR
EQUITABLE RELIEF, (iii) SPECIFIC PERFORMANCE, OR (iii) THE POSSESSION OR
DISPOSITION OF, OR OTHER RELIEF RELATING TO, REAL PROPERTY IN A COURT HAVING
JURISDICTION AND IN ACCORDANCE WITH SUBSECTIONS 18(c)(3) AND 18(d), WITHOUT
FIRST SUBMITTING SUCH ACTION TO MEDIATION.

18(c) ARBITRATION:

(1) THE PARTIES AGREE THAT ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF OR
RELATING TO THE FRANCHISE, YOUR OPERATION OF THE BUSINESS, THIS AGREEMENT, OR
ANY OTHER AGREEMENT BETWEEN US, OR OUR AFFILIATES, AND YOU, THAT CAN RESOURCES
BE AMICABLY SETTLED AMONG THE PARTIES OR THROUGH MEDIATION SHALL, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN AND IN SUBSECTION 18(d), BE REFERRED TO
ARBITRATION.

(2) THE ARBITRATION SHALL BE CONDUCTED THROUGH AN ORGANIZATION OR BODY
EXPERIENCED IN THE ARBITRATION OF DISPUTES BETWEEN FRANCHISORS AND FRANCHISEES
AGREED UPON BY THE PARTIES.

(3) FAILING SUCH AGREEMENT WITHIN 15 DAYS AFTER ONE PARTY. HAS RESOURCESIFIED
THE OTHER PARTY IN WRITING OF ITS INTENTION TO ARBITRATE, ARBITRATION SHALL BE
CONDUCTED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), OR ITS SUCCESSOR, IN
ACCORDANCE WITH THE COMMERCIAL RULES OF AAA OR ITS SUCCESSOR, AS AMENDED, EXCEPT
THAT THE ARBITRATOR(S) SHALL APPLY THE FEDERAL RULES OF EVIDENCE. HOWEVER, IF
SUCH RULES ARE IN ANY WAY CONTRARY TO OR IN CONFLICT WITH THIS AGREEMENT, THE
TERMS OF THIS AGREEMENT SHALL CONTROL.

(4) ALL CLAIMS, CONTROVERSIES OR DISPUTES INVOLVING YOU MAY ONLY BE ARBITRATED
ON AN INDIVIDUAL BASIS AND MAY RESOURCES BE CONSOLIDATED WITH ANY CLAIM,
CONTROVERSY OR DISPUTE FOR OR ON BEHALF OF ANY OTHER

 

30



--------------------------------------------------------------------------------

CLEARPOINT FRANCHISEE OR SUPPLIER.

(5) IF THE AMOUNT IN CONTROVERSY INVOLVES LESS THAN $100,000, THE PARTIES SHALL
SELECT A SINGLE ARBITRATOR IN ACCORDANCE WITH THE LIST AND STRIKE PROVISIONS OF
THE AAA RULES. IF THE AMOUNT IN CONTROVERSY INVOLVES $100,000 OR MORE, A
THREE-PERSON PANEL OF ARBITRATORS SHALL BE SELECTED.

(6) TO SELECT A THREE PERSON PANEL, THE PARTIES SHALL EACH SELECT ONE
ARBITRATOR. IF THE PARTY UPON WHOM THE DEMAND FOR ARBITRATION IS SERVED FAILS TO
SELECT AN ARBITRATOR WITHIN 15 DAYS AFTER THE RECEIPT OF THE DEMAND FOR
ARBITRATION, THEN THE ARBITRATOR SO DESIGNATED BY THE PARTY REQUESTING
ARBITRATION SHALL ACT AS THE SOLE ARBITRATOR TO RESOLVE THE CONTROVERSY AT HAND.
OTHERWISE, THE TWO ARBITRATORS DESIGNATED BY THE PARTIES SHALL SELECT A THIRD
ARBITRATOR. IF THE TWO ARBITRATORS DESIGNATED BY THE PARTIES FAIL TO SELECT A
THIRD ARBITRATOR WITHIN 15 DAYS, THE THIRD ARBITRATOR SHALL BE SELECTED BY THE
ORGANIZATION AGREED UPON OR AAA OR ANY SUCCESSOR THERETO, UPON APPLICATION BY
EITHER PARTY. ALL OF THE ARBITRATORS SHALL BE EXPERIENCED IN THE ARBITRATION OF
DISPUTES BETWEEN FRANCHISORS AND FRANCHISEES, BUT THE PERSON SELECTED MAY
RESOURCES HAVE SERVED AS THE MEDIATOR OF THE DISPUTE SUBMITTED TO ARBITRATION AS
PROVIDED BY SUBSECTION 17(b) ABOVE.

(7) THE ARBITRATION SHALL TAKE PLACE IN PHILADELPHIA, PA OR THE CURRENT CITY AND
STATE WHERE OUR CORPORATE HEADQUARTERS IS LOCATED AT THE TIME THE DISPUTE IS
SUBMITTED TO ARBITRATION.

(8) THE AWARD OF THE ARBITRATORS SHALL BE FINAL AND JUDGMENT UPON THE AWARD
RENDERED IN ARBITRATION MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
THE ARBITRATORS SHALL BE REQUIRED TO SUBMIT WRITTEN FINDINGS OF FACT AND
CONCLUSIONS OF LAW AND A WRITTEN EXPLANATION AND CALCULATION OF THE AMOUNT
AWARDED (IF APPLICABLE) WITHIN 30 BUSINESS DAYS FOLLOWING THE FINAL HEARING
SESSION OF THE ARBITRATORS.

(9) THE COSTS AND EXPENSES OF ARBITRATION MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF, THE COSTS AND EXPENSES OF ARBITRATION, INCLUDING
COMPENSATION AND EXPENSES OF THE ARBITRATORS, SHALL BE BORNE BY THE PARTIES AS
THE ARBITRATORS DETERMINE. EACH PARTY FURTHER AGREES THAT, UNLESS APPLICABLE LAW
PROHIBITS SUCH LIMITATION, NEITHER PARTY SHALL BE LIABLE FOR PUNITIVE OR
EXEMPLARY DAMAGES, AND THE ARBITRATORS SHALL HAVE NO AUTHORITY TO AWARD THE
SAME. ANY AWARD OF PUNITIVE OR EXEMPLARY DAMAGES BY THE ARBITRATOR(S) IS OUTSIDE
OF AND IN VIOLATION OF THIS AGREEMENT TO ARBITRATE DISPUTES.

(10) IF WE DESIRE TO SEEK SPECIFIC PERFORMANCE OR OTHER EXTRAORDINARY OR
EQUITABLE RELIEF INCLUDING, BUT RESOURCES LIMITED TO, INJUNCTIVE RELIEF UNDER
THIS AGREEMENT AND ANY AMENDMENTS THERETO, THEN ANY SUCH ACTION SHALL RESOURCES
BE SUBJECT TO MANDATORY ARBITRATION AND WE SHALL HAVE THE RIGHT TO BRING SUCH
ACTION AS DESCRIBED IN SUBSECTION 17(d). IN ADDITION, ANY ARBITRATOR APPOINTED
PURSUANT TO THE TERMS OF THIS AGREEMENT, SHALL HAVE THE AUTHORITY TO ENTER AN
AWARD FOR SPECIFIC PERFORMANCE OR OTHER EXTRAORDINARY OR EQUITABLE RELIEF IF
SPECIFICALLY SOUGHT BY A PARTY.

(11) IN PROCEEDING WITH ARBITRATION AND IN MAKING DETERMINATIONS HEREUNDER, THE
ARBITRATORS SHALL RESOURCES EXTEND, MODIFY OR SUSPEND ANY TERMS OF THIS
AGREEMENT OR THE REASONABLE STANDARDS OF BUSINESS PERFORMANCE AND

 

31



--------------------------------------------------------------------------------

OPERATION ESTABLISHED BY US IN GOOD FAITH. RESOURCESICE OF OR DEMAND FOR
ARBITRATION SHALL RESOURCES STAY, POSTPONE OR RESCIND THE EFFECTIVENESS OF ANY
TERMINATION OF THIS AGREEMENT OR SUSPEND THE OPERATION OF OR EFFECT OF ANY TERM
OF THE AGREEMENT.

18(d) VENUE:

(1) EXCEPT AS STATED ABOVE, AND IN THIS SUBSECTION OR PRECLUDED BY STATE LAW IN
THE STATE IN WHICH THE BUSINESS IS LOCATED, WITH RESPECT TO ALL CLAIMS SET FORTH
ABOVE IN SUBSECTION 18(c) (ARBITRATION), OR WHICH AS A MATTER OF LAW OR PUBLIC
POLICY CAN RESOURCES BE SUBMITTED TO ARBITRATION, YOU AND YOUR PRINCIPAL OWNERS
HEREBY IRREVOCABLY SUBMIT YOURSELVES TO THE EXCLUSIVE JURISDICTION OF THE STATE
COURTS AND THE FEDERAL DISTRICT COURT WHERE WE HAVE OUR PRINCIPAL CORPORATE
HEADQUARTERS.

(2) YOU AND YOUR PRINCIPAL OWNERS HEREBY WAIVE ALL QUESTIONS OF PERSONAL
JURISDICTION FOR THE PURPOSE OF CARRYING OUT THIS PROVISION. YOU AND YOUR
PRINCIPAL OWNERS HEREBY AGREE THAT SERVICE OF PROCESS MAY BE MADE UPON ANY OF
YOU IN ANY PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE
RELATIONSHIP CREATED BY THIS AGREEMENT BY ANY MEANS ALLOWED BY SUCH STATE OR
FEDERAL LAW.

(3) YOU AND YOUR PRINCIPAL OWNERS FURTHER AGREE, EXCEPT AS OTHERWISE. SET FORTH
HEREIN THAT EXCLUSIVE VENUE FOR ANY PROCEEDING RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR THE RELATIONSHIP CREATED THEREBY SHALL BE THE COUNTY WHERE WE
HAVE OUR CORPORATE HEADQUARTERS; PROVIDED, HOWEVER, WITH RESPECT TO ANY ACTION
(i) FOR MONIES OWED, (ii) FOR INJUNCTIVE OR OTHER EXTRAORDINARY OR EQUITABLE
RELIEF (INCLUDING SPECIFIC PERFORMANCE), OR (iii) INVOLVING POSSESSION OR
DISPOSITION OF, OR OTHER RELIEF RELATING .TO REAL PROPERTY, WE MAY BRING SUCH
ACTION IN ANY STATE OR FEDERAL DISTRICT COURT WHICH HAS JURISDICTION.

18(e) MUTUAL BENEFIT: THE PARTIES ACKNOWLEDGE THAT (1) EACH PARTY’S AGREEMENT
REGARDING APPLICABLE STATE LAW AND FORUM SET FORTH IN SUBSECTION 18(a) AND
SUBSECTION 18(d) PROVIDE THE MUTUAL BENEFIT OF UNIFORM INTERPRETATION OF THIS
AGREEMENT AND ANY DISPUTE ARISING OUT OF THIS AGREEMENT OR THE PARTIES’
RELATIONSHIP CREATED BY THIS AGREEMENT, (ii) THE RECEIPT AND SUFFICIENCY OF
MUTUAL CONSIDERATION FOR SUCH BENEFIT, AND (iii) THE PROVISIONS REGARDING
APPLICABLE STATE LAW AND FORUM HAVE BEEN NEGOTIATED FOR IN GOOD FAITH AND ARE
PART OF THE BENEFIT OF THE BARGAIN REFLECTED BY THIS AGREEMENT. THE PARTIES
ACKNOWLEDGE THAT THE EXECUTION OF THIS AGREEMENT AND ACCEPTANCE OF THE TERMS BY
THE PARTIES OCCURRED AT OUR CORPORATE HEADQUARTERS. THE PARTIES FURTHER
ACKNOWLEDGE THAT YOUR PERFORMANCE OF CERTAIN OBLIGATIONS ARISING UNDER THIS
AGREEMENT, INCLUDING, BUT RESOURCES LIMITED TO, THE PAYMENT OF MONIES DUE
HEREUNDER, SHALL OCCUR WHERE OUR CORPORATE HEADQUARTERS IS LOCATED AT THE TIME
SUCH OBLIGATION IS DUE.

18(f) AMENDMENTS TO FRANCHISE AGREEMENT: EXCEPT FOR THOSE AMENDMENTS PERMITTED
TO BE MADE UNILATERALLY BY US HEREUNDER, ANY CHANGES OR MODIFICATIONS TO THIS
AGREEMENT, OR SPECIFIC WAIVERS OF RIGHTS, SHALL BE MADE ONLY IN WRITING EXECUTED
BY AUTHORIZED OFFICERS OR AGENTS OF EACH PARTY. YOU AND YOUR PRINCIPAL OWNERS
ACKNOWLEDGE THAT NO OFFICER, AGENT OR FIELD EMPLOYEE OF OURS IS AUTHORIZED TO
CHANGE OR MODIFY THIS AGREEMENT VERBALLY AND THAT YOU WILL RESOURCES RELY ON
CONVERSATIONS OR OTHER COMMUNICATIONS WITH OFFICERS, AGENTS OR FIELD EMPLOYEES
OF OURS RELATED TO

 

32



--------------------------------------------------------------------------------

ANY CHANGE OR MODIFICATION OF THIS AGREEMENT.

18(g) Waivers: Attorney’s Fees: All waivers relating to this Agreement shall be
strictly construed. In any litigation related to this Agreement or the operation
of the Business, all costs and all reasonable attorney’s fees (including those
for appeal) incurred as a result of the legal action shall be paid to the
prevailing party by the other party.

18(h) Notices: Any notices required or permitted by this Agreement shall be in
writing and shall be directed to either party at the respective last known
business address, delivered prepaid in one of the following ways: (i) personally
or by expedited delivery service, (ii) U.S. first-class postage prepaid mail, or
(iii) facsimile or electronic mail (provided that the sender confirms the
facsimile or electronic mail by sending an original confirmation copy by
certified or registered mail or expedited delivery service within 3 Business
Days after transmission). Any notice shall be deemed to have been given (i) in
the case of personal delivery, at the time of personal delivery, (ii) in the
case of facsimile or electronic mail, upon transmission (provided confirmation
is sent as described above) or (iii) in the case of U.S. mail, 3 Business Days
after the date of mailing.

18(i) Parties Bound: Assignment: This Agreement binds Franchisee, Franchisee
Principal Owners, and their heirs, executors, administrators, successors, and
assigns. Franchisor may assign this Agreement in whole or in part to any person
or entity on written notice to Franchisee.

18(j) Severability: The provisions of this Agreement are severable, it being the
intention of the parties that should any provision be found invalid, such
invalidity shall not affect the remaining provisions, which shall remain in full
force and effect as though such invalid provisions had not been contained in
this Agreement.

18(k) Entire Agreement: This Agreement, any Rider, Attachment or Amendment
hereto, shall be construed together and constitute the entire, full and complete
agreement between the parties concerning the subject matter hereof, and shall
supersede all prior agreements, if any. Franchisee hereby warrant and represent
that no other representation has induced Franchisee or Franchisee Principal
Owners to execute this Agreement, and there are no representations, inducements,
promises or agreements, oral or otherwise, between the Franchisee and Franchisor
not embodied herein, which are of any force or effect with reference to this
Agreement. No amendment, change or variance from this Agreement shall be binding
on either party unless executed in writing by all parties.

18(l) Force Majeure: Except for monies owed, if circumstances such as acts of
nature, strikes, lockouts or other industrial disturbances, war, terrorist
attacks, riot, epidemic, fire or other catastrophes or other forces beyond the
control of the parties make it impossible for either or both of them to perform
their obligations under this Agreement, the obligations will be suspended during
the pendency of the circumstances. If through no fault of Yours the Business is
damaged or destroyed by an event as described above, failure to operate the
Business will not result in a breach of this Agreement, provided that Franchisee
apply within 30 days after such event for Franchisors approval to relocate or
reconstruct the premises and Franchisee diligently pursue such reconstruction or
relocation. Such approval may be conditioned upon the payment of an agreed
minimum fee to Franchisor during the period in which the Business is not In
operation.

18(m) Rules of Construction: This Agreement shall be interpreted as follows:
(i) nouns, pronouns, and variations of them refer to the masculine, feminine,
neuter, singular, or plural as the context may require, (ii) headings and their
numbers are solely for convenience and ease of reference, (iii) the words
include, includes, or including mean including without limitation, and
(iv) unless otherwise. noted, when the words of a term defined in this Agreement
appear without initial capital letters, they shall be given a generic, rather
than the defined interpretation.

18(n) Mutual Release: Franchisee and Franchisee Principal Owners expressly
acknowledge that as a condition of obtaining Franchisors consent to take any
action not allowed or provided for in this Agreement, to participate in any
special programs not provided for in this Agreement or to take any

 

33



--------------------------------------------------------------------------------

action for which consent is required under this Agreement, including changing
Franchisee business entity structure or the status of Franchisee Principal
Owners or their Ownership Interest in Franchisee, Franchisor will require
Franchisee and Franchisee Principal Owners to execute a mutual release In a form
satisfactory to Franchisor of any and all existing claims against Franchisor,
Franchisors affiliates, successors, assigns and designees and their respective
managers, officers, agents, members, designees, and representatives, including
claims arising under this Agreement and under any law.

18(o) Authorship: This Agreement will not be construed against either party due
to authorship.

18(p) Multiple Counterparts: This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Further, facsimile signatures on counterparts of this Agreement are
hereby accepted and acknowledged as though they were originals.

18(q) Further Execution: The parties shall, from time to time, on or after the
Effective Date of this Agreement take such additional actions and execute such
additional documents as may be necessary or appropriate, in Franchisors sole
opinion, to give effect to the provisions of this Agreement.

18(r) Acceptance of Agreement: This offer is made upon Franchisee receipt and is
extended for a period of time not to exceed 30 days following such receipt. The
parties acknowledge and agree that this Agreement shall not be effective and
binding until executed by Franchisor.

19. ACKNOWLEDGEMENTS

19(a) Franchisee and Franchisee Principal Owners each acknowledge and agree
that:

(1) Prior to execution of this Agreement, Franchisee investigated the Program to
Franchisee satisfaction and Franchisee had the opportunity to consult with
appropriate legal and business advisors with respect to this Agreement and the
potential benefits and risks of entering into this Agreement.

(2) Franchisee have not received and are not relying on any representations of
any kind from Franchisor that are not contained in this Agreement or any other
currently effective written agreement executed by Franchisee and Franchisor.

(3) Franchisor have not made any representations of any kind concerning
Franchisee potential success, earnings, potential sales, gross revenues,
distributions, income or operating costs relating to the Business.

(4) Franchisee received a complete copy of this Agreement and all related
Riders, Attachments, Exhibits, and ancillary agreements at least 5 Business Days
prior to the date on which Franchisee executed this Agreement.

20. GRANTED TERRITORY

The Franchise consists of the following locations and markets:

Atlanta

1328 Mt Zion Road

Morrow, GA 30260

 

34



--------------------------------------------------------------------------------

Bridgeport

510 Heron Drive

Logan Township, NJ 08085

Leominster

12 Main Street

Leominster, MA 01453

Parkersburg

3901 Briscoe Road

Parkersburg, W.VA 26104

Dallas

2208 W. Park Row Suite 104

Pantego, TX 76013

Houston

17378 Northwest Highway

Houston, TX 77040

Ontario

4045 Guasti Road

Unit 216

Ontario, CA 91764

Oklahoma City

5208 West Reno

Oklahoma City, OK 73127

 

35



--------------------------------------------------------------------------------

Denver

3350 Peoria Street

Aurora, CO 80010

Hayward

3777 Depot Road

Hayward, CA 94545

Norwalk

14616 Carmenita Road

Norwalk, CA 90650

Mt Vernon

4202 Williamson Place

Mt Vernon, IL 62864

Paris

401 East Jasper Street

Paris IL 61944

Greenup

101 West Cumberland Street

Greenup, IL 62428

Phoenix

3001 W. Indian School Rd. Suite 314

Phoenix, AZ 85017

Rochester

527 Ridge Road

 

36



--------------------------------------------------------------------------------

Rochester, NY 14621

West Sacramento

3960 Industrial Blvd.

West Sacramento, CA 95691

IN WITNESS WHEREOF the parties have executed this Franchise/Affiliate Agreement
as of the Effective Date.

 

Franchisor:      Franchisee ClearPoint Business Resources, Inc.      TGZ
Enterprises, LLC By:  

/s/    Michael Traina

     By:  

/s/    Todd Warner

Michael Traina, CEO

    

Todd Warner, Owner

        

 

37